                              Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 1 of 40 Page ID #:7
Electronically FILED by Superior Court of Califomia, County of Los Angeles on 10/13LaWO96M Sherri R. Carter, Executive Officer/Clerk of Court, by M.



                                                   S UMMO NS                                                                                    FOR COURT u$EONLY
                                                                                                                                        (SOLO PARA uSO 0E LA CORM;''
                                          (CI TAC/ON JUD1ClAL)
       NOTICE TO DEFENDANT:
       (A VISO AL DEMANDADO):
        BLJFFALO WILD WINGS, INC., a business entit.y; and DOES 1
        through 100, inclusive,
                                                                                                                                                                             ill'I tail; c~ INt!}
       YOU ARE BEING SUED BY PLAINTIFF•
       (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                                                                    h
       MARIA NUNEZ , an individual,

        NOTICEI You have been sued. The court may decide against you without your being heani unless you respond within 30 days. Read the lnformation
        below.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fite a written response at this court and have a.Ioop~
        sefved on the plaintiff. A letter or phone call will not protect you. Your wrltten response must be in proper legal form if you want the court to hear your- -
        case. There may be a court form that you can use for your response. You can find these court fomu and more information at the Califomia Courts
        Online Self-Help Center (www.courtinfo.ca.gov/sellhelp), your oounty law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
        the court derk for a fee waiver form. lf you do not file your response on time, you may lose the case by default, and your wages, money, and property
        may be taken without further waming from the court.
           There are other legal requirements. You may want to call an attomey right away. If you do not know an attomey, you may want to call an,'alttorndyl;~
        referral senriee. If you cannot afford an attomey, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at the Cal'domia Legal Services Web site (www.lawhelpcalitomia.org), the California Courts Online Self-Help Center ; 1 lil a,;,l, 1I,t- N~„
        (wwoourtfnfo.ca.gov/seNhelp),
           w.                         or by contacting your local oourt or county bar associafion. NOTE: The court has a statutory lien for waived!fees a d
        costs on any settlement or arbitratfon award of $10,000 or more in a civil case. The court's lien must be paid before the cou rt will dismiss the ,case!i,
                                                                                                                                                            '      !~`~','§
        IAV1S01 Lo han demandado. Si no responde dentro de 30 dlas, la corte puede decidir en su contra sin escudrar su versi6n. Lea la informa60`»"s"'
        continuad6n.
          Trene 30 DlAS DE CALENDARIO despuBs de que le entr+,sguen esta dtadbn y papeles /egales para presentar une respuesta por escrito en esta
        corte y hacer que se entnague una copfa al demandante. tlna carta o una llamada telefbnica no lo profegen. Su respuesta por esc►ito tiene que estar
        en formato legal correcto sl desea que procesen su oaso en la co►te. Es posible que haya un formulario que usted pueda usar para su nsspuesta.
       Puede encontrar estos iormu/arios de la corte y m8s infomracibn en el Centro de Ayuda de las Cortes de Califomia (Www.suoorte.ca.gov), en la
       biblioteca de leyes de su condado o en la corte que le quede mds osrca. SI no puede pagarla cuota de pnesentad6n, pida al secretario de la corte
        qOg !g rf6 ~'n fr,rnlr~dgri0 ~ e~gnCirSr! GIe pagn ria Ca?IA s. CF nn
                                                                                rrtrw_mrf►A gU (egnL/wcfA A tlBmp an, !
                                                                                                                      ►U9dE> pel d 6r e/ Ca s9 ,4or %ny'Um,Dlimient0 v la lfe le
        podn3 quitar su sueldo, dinero y bienes sin mds advertenda. '                                                                               1 ,791
          Hay otros requisitos legales. Es reoomendable qua l/ame a un abogado /nmediatamente. Si no conoce a un abogado, puede llamar a un servrcro de
        r'emisibn a abagados. Si no puede pagar a un abogado, es posible que cumple con los requisFtos para obtener servicios legales gratuitos de un
        programa de servidos /egales sin frnes de lucro. Puede encontrar estos grupos sin frnes de lucro en el sJflo web de Califomia Legal Servlces,
        (Www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o ponldndose en contacb oon la corte o el i
        co/egio de abogados loca/es. AVISO: Por ley, la corte tlene den3cho a r+edamar las cuotas y los costos exentos por imponer un gravamen so~i'n3 I' j'
        cualquler recuperad6n de $10,000 6 m6s de valor rt9dbida mediante un acuerdo o una concesl6n de arbitraje en un caso de den3cho civiL Trene que
        pagar el gravamen de la eorte antes de que la rte pueda desechar el caso.                 ;
      The name and address of the court is:                                                                               CASE NUMBER
      (El nombte y direccibn de la corte es): LOs Arigeles. SuperioT COurt                                                (^'"'"@"' de' Cas°)
       312 N. Spring St.
                                                                                                                               20ST                CV 3 9 2 01,22 !~~~.~;~r.,
       Los Angeles, CA 90012
      The name, address, and telephone number of piaintrfi's attomey, or piaintiff without an attomey, is:
      (EI nombne, la direcc0n y e/ nGmeto de tel6fono del abogado del demandante, o del demandante que no tiene abogado, es):
       Raymond Ghermezian, Esq. APLC, 3435 Wilshire Blvd., Suite 1800, Los Angeles, CA 90010, (323) 900-5800
       DATE:                                                                Clerk, by~herri R. Carter Executive Officer! Clerk of 6@~,
                         /
      (Fecha) 1~1 3 2 0 20                                                  (Secretario)             M . B St'D I               (Adjunto)
      (For plt7of ot seNlce ot thts sumrnons, use Proof ot 5erviCe of 5ummons (foRn P05-010).)
      (Par•a prueba de entn3ga de esta citati6n use el formulario Proof of Service of Summons, (POS-01C
                                        NOTICE TO THE PERSON SERVED: Yo.0 are served
                                        1. 0 as an individual defendant.
                                        2. 0 as the person sued under the fictitious name of (specify):


                                              3. © on behalf of (specify):               Buffalo Wild Wings, Inc., a business entity
                                                   under:        CCP 416.10 (corporation)                                            CCP 416.60 (minor)
                                                            ~ CCP 416.20 (defunct corporation)                                       CCP 416.70 (conservatee)
                                                            ~ CCP 416.40 (association or partnership)                                CCP.416.90 (authorized person)
                                                           other (specify):
                                              4. 0 by personai deiivery on (date):
                                                                                                                                                                                  Paae 1 of 1
       Form Adopted for Mmidatory Use                                                                                                               Code of Chril Procedure §§ 412.20, 465
         JudEdel cwmal a califamia
                                                                                     SUMMONS
                                                                                                                                                                     www.00utinro.cagov
        sUM-100 (Rev. July 1, 20091                                                                                                                                               1..,.,.. ... .>_y
I           c
                           Case 2:21-cv-07283 Document20STCV39202
                                                       1-1 Filed 09/10/21 Page 2 of 40 Page ID #:8
                                  Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Kristin Escalante


    Electronically         y Superior Court of Califomia, County of Los Angeles on 10/13/2020 11:34 AM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Cler

                      1 Raymond Ghermezian, Esq. (SBN 198777)                                                                                                      ~I
                           RAYMOND GHERMEZIAN,
                      2    A PROFESSIONAL LAW CORPORATION
                           3435 Wilshire Boulevard Suite 1800
                      3    Los Angeles, CA 90010
                           Tel: (323) 900-5800
                      4    Fax:(323) 900-5801
                                                                                                                                                                                    ~
                      5                                                                                                                                                             ;

                      6    Attorney for Plaintiff
                           MARIA NUNEZ
                      7

                      8
                                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      9
                                                                  FOR THE COUNTY OF LOS ANGELES
                     10                                                                                                                                                  f'CA

                     11
                             MARIA NUNEZ, an.individual,                                              Case No. 2 OST CV 3 9 20:2 ,1
                     12
                                                               Plaintiff,                                                                  ;
                     13                                                                               COMPLAINT FOR DAMAGES ANDi1,-,,'4 ~;4;
                             vs.                                                                      PERSONAL INJURIES BASED OW ,
                     14                                   ~
                                                                                                      1. NEGLIGENCE
                             Ri
                             ~v iFFni
                                  i~w n ~nll~
                                         • f— D Inrr      c lir~C a
                                                   ►Il~~r~~,
                                                       •v , 1\V.,                                     2. i~l~~"v 1SES Lir^~oiLiTi'                                                  i
                     1.5
                             business entity; and DOES 1 through
                     16      100, inclusive,

                     17                                       Defendants.

                     18
                     19 PLAINTIFF, MARIA NUNEZ; by and through her attorneys alleges as follows:
                                                                                                                                                        i,
                     20
                     21                                   FACTS COMMON TO ALL CAUSES OF ACTION

                     22               1.         Plaintiff, MARIA NUNEZ is, and at all times herein mentioned was, a resident

                     23                          of Monterey Park, in the State of California.

                     24               2.         Plaintiff is . informed and believes and thereon alleges that defendantl

                     25                          BUFF,ALO WILD WINGS, INC., and at all times herein mentioned was, a
                     26                          corpoiation duly licensed and authorized to do business in the County! lof Los;
                     27                          Angeles, State of Califomia.
                     28               3.         That the true names and capacities, whether individual, corporate, associate'

                                                                                                  1                                                                             ~

                                                                                COMPLAINT FOR DAMAGES
                        ~                                                                 ..   ... ..... . .

       Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 3 of 40 Page ID #:9
                                                                                                        .. ,

                                                                                               "          ,..
                                                              ~
 1                 or otherwise of defendants, DOES 1 through 100, inclusive, and eachn0.0E
 2                 in between, are unknown to plaintifl' at this time, who therefore su'es'' said
  3                defendants by.such fictitious names, and that when the true names and
  4                capacities of said defendants are ascertained, plaintiff will ask leave of court
 5                 to amend this .complaint accordingly.
  6          4.    Plaintiff is informed and believes and therefore alieges that eachl!of the
 7                 defendants sued herein as a DOE is responsible in some manner for the ,
 8                 events and happenings herein referred to and caused injury and da'rnages
 9                 proximately thereby to plaintiff, as herein alleged.
                        I
10           5.    Plainjiff is informed and believes and thereon alleges that defendants', each
11                 of them, and DOES 1 through 100, were the agents, alter egos, employees,
12                 servants, employers, masters, principals and/or associates of the remaining
13                 defendants and each or all of them, and at all times mentioned, were acting
14                within the purpose and scope of such agency, employment, se"rvice,
                                                                                          ~
15                partnership andior association.
16
17                                  FIRST CAUSE OF ACTION
                                                                                                , ,.. ...,. W
18                          (Against Defendant BUFFALO WILD W1NGS, INC., and Doe
19                             Defendants 1 through 100, inclusive)
20          6.    Plaintiff re-alleges and incorporates herein by reference each and every
21                allegation contained in paragraph 1 through 7 as if set,forth fully herein.
                       ~
22          7.    Plai*   is informed and believes and thereon alleges that at all times
23                herein mentioned, defendant, BUFFALO WILD WINGS, INC., and DOE
24                defendants 1 through 100, inclusive, owned, maintained, controlled,
25                possessed, repaired, inspected, operated, designed, built, managed and
26                cleaned certain walkway surFaces located at 4000 Market Place Dr., #1,04,
27                Monterey Park,, CA., 91755 which were involved in the incident hereinafter
28 i              described.

                                                 2

                                     COMPLAINT FOR DI4MAGES
     Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 4 of 40 Page ID #:10
                                                                                               i




 1         8.    That on or about December 4, 2019, at the aforementioned time an'd';!', ' C~
 2               place, defendant, BUFFALO WILD WINGS, INC., and DOE defendantsi1
 3               through 100, inclusive, so negligently, carelessly and recklessly owned,
                                                                                     l

 4               maintained, controlled, possessed, repaired, inspected, operated, k+' k
 5               designed, built, managed and cleaned certain premises located at 400.0
 6               Market Place Dr., #104, Monterey Park, CA., 91755 in a dangerous ~- ih ilikl il,
 7               condi#ion, so as cause plaintiff to slip on liquid, lose her balance and fall to
 8               the floor, thereby proximately causing the plaintiff to sustain damages as
 9               set forth herein.                                                                    di

10         9.    That on or about December 4, 2019, plaintiff was lawfully within defendant
11               BUFFALO WILD WINGS, INC., premises for the mutual benefit of 'il'ili!f'
12               plaintiff and defendants, and each of them, and DOES 1 through 1010.
                                                                                      ~
13         10.   That the dangerous condition was known, or, in the exercise of ordinary
14               and reasonabie care, should have been known, to defendants, and 1~e'a'ch
                                                                                           I       ! ..
15               of them, and DOES 1 through 100, in adequate time for a reasonable '":'
16               prudent person to have corrected the dangerous condition, or, to have
17               properly warned persons, including plaintiff, of the dangerous condition.
                      ~
18         11.   That ~s a proximate and direct result of the dangerous condition, plaintiff,
19               MARIA NUNEZ has sustained, and in the future is certain to sustain
20               disabling, serious and permanent injuries, pain, suffering and mental
21               anguish in connection therewith, all to her general damages according to
22               proof.
23         12.   That as a further, direct and proximate result of the dangerous, plaintiff,
24               MARIA NUNEZ, has incurred and will in the future incur medical and
25               sundry expenses in the examination, care and treatment of her injuries,
26               the exact nature and extent of which are unknown to plaintiff at this time,
27               and plaintiff will ask leave of court to amend this complaint in this regard
28               when the same are ascertained.

                                                3

                                     COMPLAINT FOR DAMAGES
     Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 5 of 40 Page ID #:11



 1         13.   At the time of said injuries, plaintiff, MARIA NUNEZ, was employed in her
 2               usuall occupation, and as a further proximate result of the conduct of the
 3               deferidants and each of them, and by reason of said injuries suffered by
 4               her, plaintiff was unable to attend her usuai occupation and therebyi los;t
 5               earnings and earning capacity.
 6         14.   The full amount of such loss of earnings, past and future, is an amount
 7               which is currently unknown to plaintiff, and plaintiff will amend this
 8               complaint to state the full amount of such damages when the same;
 9               become known to her, or upon proof thereof.                                            A

10
11               SECOND CAUSE OF ACTION FOR PREMISES LIABILITIES
12               (By Plaintiff MARIA NUNEZ, Against Defendants BUFFALO
13               WILD WINGS, INC., and DOE Defendants 1 through 100,
                                                                                          ~
14               inclus ive)                                                              ~
15
                                                                                              iiir:.~ ir•a ea
16         15.   Plaintiff re-alieges and incorporates herein by reference each and every-
17               allegation contained in paragraph 1 through 16 as if set forth fully herein.
18         16.   Plaintiff is informed and believes and thereon alleges that at all times
19               herein mentioned, defendants, BUFFALO WILD WINGS, INC., and DOE
20               defendants 1 through 100, inciusive, owned, mairitained, controlled,
21               possessed, repaired, inspected, operated, designed, built, managed and
22               cleaned certain walkway, which was involved in the incident hereinafter
23               described.
24         17.   That on or about December 4, 2019, at the aforementioned time and
25               place, defendant, and DOE defendants 1 through 100, inclusive, so
26               negligently, carelessly and recklessly owned, maintained, controlled,
27               poss~ssed, repaired, inspected, operated, designed, built, managed and
28               cleaned certain walkway's surfaces located 4000 Market Place Dr., #'i 04,

                                               4
                                    COMPLAINT FOR DAMAGES
     Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 6 of 40 Page ID #:12



 1               Monterey Park, CA., 91755 in a dangerous condition, so as to cau~'s~'~e
                                                                                        ,u
 2               plaintiff to slip while using the walkway at the location, thereby proximately
 3               causing the plaintiff to sustain damages as set forth herein.
 4         18.   That on or about December 4, 2019, plaintiff was lawfully within defendant
 5               BUFFALO WILD WINGS, INC., premises for the mutual benefit of pld`intiff
 6               and defendant, and each of them, and DOES 1 through 100.                ~! ;
 7         19.   That the dangerous condition was known, or, in the exercise of ordinary
 8               and reasonable care, should have been known, to defendant, and e'ach!,of
 9               them, and DOES 1 through 100, in adequate time for a reasonable Jll~~:1'i' ,.i
10               prud ent person to have corrected the dangerous cond,ition, or, to have
11               propirly warned persons, including plaintiff, of the dangerous condition.
12         20.   That as a proximate and direct result of the dangerous condition, plai`ntifP
13               MARIA NUNEZ, has sustained, and in the future is certain to sustain
14               disabling, serious and permanent injuries, pain, suffering and mental
15               anguish in connection therewith, aii to her general damages according to
16               proof.
17         21.   That as a further, direct and proximate result of the dangerous, plaintiff,
                                                                                           I,..y.. I.~.....x_.i

18               MARIA NUNEZ, has incurred and will in the future incur medical and
19               sundry expenses in the examination, care and treatment of her injuries, -
20               the exact nature and extent of which are unknown to plaintifP at this time,
21               and plaintiff will ask leave of court to amend this complaint in this regard
22               when,the same are ascertained.
23
                       i
24       WHEREFORE, plaintiff prays for judgment against the defendants, and each of
25 them, as follows:
26
27                            AS TO ALL CAUSES OF ACTION
28         1.    For general damages according to proof;

                                                5
                                    COMPLAINT,FOR DAMAGES
     Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 7 of 40 Page ID #:13



 1         2.    For special damages for X-ray, medical and sundry expenses, according
 2               to proof;
 3         3.    For loss of earnings and eaming capacity, according to proof;
 4         4.    For the costs of suit incurred herein; and
 5         5.    For such other and further relief as the Court may deem
 6               just and proper.
 7   DATED: October 1~, 2020                RAYMOND GHER E IAN, A
                                            PROFESSIONA     CORPORATION
 8
 9                                          m
10                                                 ATTORN             NTIFF
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               s

                                    COMPLAINT FOR DAMAGES
LICI.tI U~,III4.011y 1 ILLIJ Uy JUFllillVl VVUIt VI VOIIIVIIIIG, VVUllty VI LVD f111tJCICO Vll IVI IJ/LVGV 1 I.JY P11V1 JIICIII M. VGItGI, LACl.Ut1Y0 VII~VCl/VlCllt VI VVUIt, Uy IVI. ualCl,tJcFJuty VICIIt

                                 Case 2:21-cv-07283 Document 20STCV39202
                                                             1-1 Filed 09/10/21 Page 8 of 40 Page ID #:14                                                                                            CM-01
          ATTORNEY O PARTY 4VriFIQUT ATTORN               Neme St le 8ar number, and addreas):                                                                     FOR COURT USE.OIVLY
            Raymon~ Ghennezlan, Esq. (~S~N j9~777)
            RAYMOND GHERMEZIAN, A PROFESSIONAL LAW CORPORATION
            3435 Wilshire Boulevard Suite 11800 ~
            Los Angeles, Califonnia 90010
               TELEPHONE NO.: ~323) 900-5800       FAX No.: (323) 900-580I
          ATTORNEY FOR (Name):                ,
                                        lalntlff Marla NUnez
         SUPERIOR COURT OF CALIFORNIA, COUNTY OF                      Los Angeles
                STREETADDRESS: 312 N.             Spring St.
               MAIUNG ADDRESS:
              cnY AND 7JP CODE: LOS L'ingeles, Ct4 ~~0012
                   BRANCH NAME: C1V11
           CASENAME:
           Maria Nunez v. Buffalo Wild Win s, Inc., et. al.
          CIVIL CASE COVER SHEET                                                                                                                CASENUMeEa
                                                                                       Complex Case Designation
         ✓ Unlimited
         ~             0 Limited                                                                                                                     2 OST CV 39 ~                                        2
           (Amount         (Amount                                               ~ Counter                            Joinder
                                                                                                                                                 jUDGE:
                  demanded                       demanded is                    Filed with first appearance by defendant
                  exceeds $25,000) $25,000 or less)         (Cal. Rules of Court, rule 3.402)                                                     DEPT:

                                       /tems 1-6 below must be completed (see inshvctions on                                              page 2).
        1. Check one box below for the case type that best describes this case:
             Auto Tort                                                        Contract                                                Provisionally Compfex Civil Litigation
             ~ Auto (22)                                                     0 Breach of contracUwarranty (06)                        (Cal. Rules of Court; rules 3.400-3A03)
             0 Uninsured motorist (46)                                       0 Rule 3.740 colledions (09)                            0 AnGtrustll'rade regulation (03)
             Other PUPDIWD (Personal Injury/Property                         0 Other colledions (09) •                               ~ Construction defect (10)
             DamagelWrongful Death) Tort                                     ~ Insuranoe .coverage (18)                               ~ Mass tort (40)
             0 Asbestos (04)                                                 Q Other contract (37)                                   Q Securities litigation (28)
             ~ Product liability (24)                                        Real Property                                           Q EnvironmentaUToxic tort (30)
             Q Medical malpractice (45)                                      Q Eminent domain/lnverse                                Q Insurance coverage claims arising from the
             [E Other PUPDMID (23)                                                 condemnation (14)                                      above I'isted provisionally complex case
             Non-PUPDIYYD (Other) Tort                                       0 Wrongfui eviction (33)                                     lypes (41)
             L-J Business tordunfair business practice (07) 0 Other real property (26)                                               Enforcement of Judgment                                      !I u...•a i.~ ,,. .a.
             LJ Civil rights (08)                    ,    Unlawful Detainer                                                          L_l Enforcement of judgment (20)
            [~ Defamation (13)                                               0 Commercial (31)                                       Miscellaneous Civil Complaint
            0 Fraud (16)                                              ~      ~ Residential (32)                                      Q RICO (27)
            ~ Intellectual property (19)                                     0 Drugs (38)                                            Q Other complaint (not specrlred above),(42)
            ~ Professional negligence (25)                                   Judicial Review                                         Miscellaneous Civil Petition                li' '-Jl
            0 Other non-PIlPDM1D tort (35)                                   0 Asset forfeiture (05)
                                                                                                                                     Q Partrtership and corporate govemance ~(21).
             Em loyment                                                      ~ Petition re: arbitration award (11)                                                                    11
                                                                                                                                     a O~er etItion
                                                                                                                                                 p      (not specified above) (43~! ,;ii,
            [~ Wrongful tennination (36)                                     Q Writ of mandate (02 )                                                                            , ~~.,.E I•~;,~Icl;
            Q Other employment (15)                                          Q Other 'udicial review 39
       2. This case                   is LLJ is not complex under rule 3.400 of the Califomia Rules of Court. If the case is complex, mark the
             factors requiring exceptional judicial management:
             a. 0 Large number of separately represented parties                                      d. 0 Large number of witnesses
             b.          Ectensive motion practice raising diffficult or novel e.                                Coordination with related actions,pending in one or more courts
                         issues that will be time-consuming to resolve                                           in other counties, states, or countries, or in a federal court
             c.          Substantiai amount of documentary evidence                                  f. 0 Substantial postjudgment judicial supervision
       3. Remedies sought (check all that apply): a.© morietary                                  b.0 nonmonetary; declaratory or injunctive relief c. 0 punitive
       4. Number of causes of action (specify): 2
       5. This case = is       ~✓is not a ciass adion suit.
       6. If there are any known related cases, file and serve a notice of related case. (You may use form C
       Date: October 13, 2020
       Raymond Ghermezian, Esq.                                                                                 0,                                     _--li
                                                                                                                                                        oT
                                                                                                  IYV I IVC
          • Plaintiff must file this cover sheet with th~ first paper filed in the action or proceeding (exc              ses or cases filed
            under the Probate Code, Family Code, r Welfare and Institutions Code). (Cal. Rules of.CO
            in sanctions.
                                                                     4                                       .ruleJ3.220. ailure to file may result
          • File this cover sheet in addition to any cover sheet required by local court rule.
         • If this case is complex under rule 3.400 et seq. of the Califomia Rules of Court, you must                                                                      s cover sheet on all
            other parties to the action or proceeding.
          • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.                                                                      _
       Farm Adopted Por Mandetory Use                                                                                                                      lea of couA, niiea 2.30, 3.22Q 3.400-3.403. 3.740;
         Judidal Council of celflania                                       CIVIL CASE COVER SHEET                                                         Cal. Startdards of Judidal AdmEnistration, std. 3.10
         CM-010 iRev. Juty 1, 20071                                                                                                                                                      wwwcoaifiinfo.ea.gov
                        Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 9 of 40 Page ID #:15
                                                                                                                               li ~CM-010
                                INSTRU TIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Pers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first pap r, the Civil Case Cover Sheet contained on page 1. This information will be used to, compile
statistics about the types and numbers of cases fiied. You must complete items 1 through 6 on the sheet. In item 1, you m9st,,,,check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed,,fn "item 1,
check the more specfic one. If the case has muitiple causes of action, check the box that best indicates the primary cause of action.
To assist you in compieting the sheet, examples of the cases that belong under each case type in item 1 are provided belowl A cover
sheet must be filed oniy with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subje(~, la party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califomia Rules of Court.
                                                                                                                                    11 ii Irl",
To Parties in Rule 3.740 Collections Cases. A"ooliections case" under rufe 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attomey's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not inclu:ie an action seeking the following::!'(1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment, v~+rit of
attachment. The identfication of a case as a rule 3.740 collections case on this form means that it will be exempt from th'e; ~general
time-for-service requirements and case management ruies, unless a defendant files a responsive pieading. A rule 3.740 colle+ctions
case will be subject. to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parties must aiso use the Civil Case Cover Sheet to designate whether the
case is complex. If a piaintiff believes the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be serve'd with the
complaint on all parties to the action. A defendant may file and serve no later than the time of iis first appearance a joinder in the
piaintifPs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a desigriation that
the case is complex.
                                                          CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                          Provisionally Complex Civil Litlgatlon (Cal.
    Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Count Rules 3.400-3.403)i
        DamageNVrongful Death                           Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
    Uninsured Motorist (46) (ffthe                           Contract (not unlawful detainer            Construction Defect (10)      j•
        case involves an uninsured                                or wmngful eviction)                  Clalms Involving Mass Tort (40)
        motorist claim subJect lo                       ContradNVarranty Breach-Seller                  Securities Litigation (28)
           anbitrat7on, check this item                      PlaFntiff (not fraud or negligence)        EnvironmentaUToxic Tort (30)
           Instead of Auto)                             Negtigent Breach of Contract/                   Insurance Coverage Claims
Other PIIPDNIID (Personal InjuryJ                            Wamanty                                         (arising from prvvisfona/ly c,omplex
Property DamagelWrongful Death)                         Other Breach of Contract/Wanranty                    case type listed above) (41)
Tort                                                Collections (e:g., money owed, open             Enforcement of Judgment
    Asbestos (04)                                       book acc•bunts) (09)                            Enforcement of Judgment (20)
            A..{....A.... 1~ .~.. P1w......w..
           /1aYG.7lV.7 rVNGI ✓a111ayG                   Cnlier-4-ion c:ase-seller PlaEntiff                Abstract of Judgment (Out of
          Asbestos Personal  Y Injury/                  Other Promissory Note/Collections                       County)
               Wrongful Death                              1, Case                                          Confession of Judgment'(non-
      Product Liability (not asbestos or             Insurance Coverage (notprrovislonally                      domest/crelations) , iC,j
          toxiNenvUonmental) (24)                        complex) (18)                                      Sister State Judgment
      Medical MalpractPoe (45)                           Auto Subrogation                                  Administrative Agency Award
          Medlcal Malpractice-                           Other Coverage                                        (not unpaid taxes)
               Physicians & Surgeons                 Other Contract (37)                                   Petition/Certification of Entry of
          Other Professional Health Care                 Contradual Frraud                                       Judgment on Unpaid Taxes
               Maipractice                              Other Contrad Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                 Case
      Other PI/PD1WD (23)                                                                                                            I~'ifV; i~i el arn I
          Premises Liability (e.g., siip            Eminent Don~ain/Inverse •                       Miscellaneous Civil Cornplaint
                 and falq                               Condemnation (14)                               RICO (27)
        Irttentional Bodily Injury/PD/WD            Wrongful Evidion (33)                              Other Complaint (not specified
                                                                                                            above) (42)
              (e.g., assauit, vandalism)            Other Real Property (e.g., quiet titie) (26)
        Intenaonal Infliction of                                                                           Declaratory Relief Only
                                                        Writ of Possession of Real Property                Injundive Relief Only (non-
              Emotional Distress                         Mortgage Foreclosure
        Negligent Infliction of                                                                                 harassment)
                                                          Quiet 7-dle                                      Mechanics Lien
              Emotional Distress                         Other Real Property (not eminent
        Other PI/PD/WD                                                                                      Other Commercial Complaint
                                                         domain, land/ord/tenant, or
                                                                                                                Case (non-tort/non-complex)
Non-PUPDIWD (Other) Tort                                  forreclosure)
                                                                                                            Other Civ11 Complaint
   Business Tort/Unfair Business                 Unlavrful Detainer                                            (non-torf/non-comp/ex)
      Prac:tice (07)                                 Commerdal (31)                                 Miscellaneous Civil Petitlon
   Civil Rights (e.g., discrimination,              Residential (32)                                   Partnership and Corporate                            .
       false arrest) (not civil                      Drugs (38) (if the case /nvolves fllegal               Govemance (21)
           harassment) (08)                              drugs, chedc thls ftem; othenwise,            Other Petition (not speciRed
     Defamation (e.g., slander, libel)                   report as Commercfal or Residential)              above) (43)
           (13)                                  Judicial Review                                           Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                  Workplace Violenee
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                    Elder/Dependent AduR
     Professional Negligence (25)                   Writ of Mandate (02)                                          Abuse
          Legal Malpractice                              Writ Administrative Mandamus                        Election Contest
         Other Professional Malpractiee                  Writ-Mandamus on Umited Court                       Petition for Name Change
            (not medical or legal)                          Case Matter                                      Petition for Relief From Late
      Other Non-PI/PDMID Tort (35)                       Writ-Other Limited Court Case                            Claim
Emptoyment                                                  Review                                           Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                               Review of Health Offloer Order
                                                         Notice of ADaeal-Labor

CM-010 [Rev. July 1, 2007]
                                                    CIVIL CASE COVER SHEET
                             Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 10 of 40 Page ID #:16
SHORTTfRE;                                                                                                                                                                                                        CASENUMHER
             Maria Nunez v. Buffalo Wild Wings, Inc., Et. al,

                           CIVIL CASE COVER SHEET ADDENDU{4A AND .
                                   STATEMENT OF LOCATION                      I!
             (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION) , '1!t- '';,
      This form Is reatuired pursuant to Local Rule 2.0 In all new civil case filings in the Los Angeles Superior Court.

Item I. Check the types of hearing and fill in the estimated length of hearing expected for this case:

   JURY TRIAL? 66 YES CLASS ACTION? ❑ YES LIMITED CASE? ❑ YES TIME ESTIMA: ED FOR TRIAL 5                                                                                                                                                                                                     ❑ HOURS/ ~ DAYS.

Item II. Indicate the correct district and courthouse location (4 steps - If you checked "Limited Case", skip to Item!I II;

   Step 1: After first compieting the Civil Case Cover Sheet form, find the main Civil Case Cover Sheet heading for your
   case in the left margin below, and, tJthe right in Column A, the Civil Case Cover Sheet case type you selected. ~- ~ -"'--- • -

  Step 2: Check one Superior Court type of action in Column E below which best describes the nature of this case.

  Step 3: in Column C, circle the reason for the court location choice that applies to the type of action you have
  checked. For any exception to the court location, see Local Rule 2.0.

                                           Applicabte Reasons for Choosing Courthouse Location (see Colurnn C below)

   1. Class actions must be filed in the Stanley Mosk Courthouse, central distrid.                                                                                                                      6. Location of property or permanently garaged vehiele.
   2. May be filed in central (other county, or no bodily inju ry/property damage),                                                                                                                     7. Location where pebtioner resides.
   3. Location,where eause of action arose.                                                                                                                                                            8. Location wherein defendant/respondent functions whofiy.
   4. Location where bodiiy injury, death or damage occurred.                                                                                                                                          9. Location where one or more of the parties reside.
   5. Location where performance required or defendant resides.                                                                                                                                       10. Location of Labor Commissioner Office


  Step 4: Fill in the information requested on page 4 in Item III; complete Item IV. Sign the declaration.

             ~._...t:'t:.i::::~::....::.                  ._._                       -                     .....rr,...".5::              .       -.:.._.~                 '.:::':3:'•.~:S::~i.:..:_...:.....                 :;:..        ;.x...ii.3`_`t::'..._~f...r}..:•r:._:':•':::.'
                                                                                                                                                                      .                                                                                                                    ':f'
                                                     _.. . - ..::                                                                                                              .....
             .rts.,-.;       .-..t_.,._.                                                                                                  •.,'  . ...,.._,_r..,.
                                                                                                                                                                                                                                                                                                                                     _
             . .. _...,~...
                ;. _ : .__...   ...r_ , .i:::                                          ...._... ...t.a..wr......,..r,
                                                                                 ~ '...:....,    a . .. .. . ......... a.,...     ..
                                                                                                                          i: :, ,. . ..
                                                                                                                                           •
                                                                                                                                                -:-..                        .......,::•:.:...—....
                                                                                                                                                                                    i._..A.. n~ ~.i..........
                                                                                                                                                                                                        :_:;,-                       _          _ _ ci.~:            ..r r..,.                                                   ~i- _
                                                                                                                                                                                                                                                                                                                                     ~~~ 3•i'ii
             .;.....<
                          a..as-:':
                      ....n        . u:r, .<:
                ..r•_.._..a..^.ra........
                      ... : ...,-...
                                .___        .1.....  ~    .. .r...,,
                                                              . ..._._._
                                                              ..               _.. =rr.
                                                                        :.- __._...-
                                                                    .......::........
                                                                                                     .......3::: :: i: ....
                                                                                            ... ....r......._...
                                                                                                   ...t_...,s............
                                                                                                  ..............,._._         e .....
                                                                                                                                                -_.       .-:.,t.:.
                                                                                                                                        .. , -,........._...•..
                                                                                                                                                ._-_,.
                                                                                                                                  ..... .. . ..::'
                                                                                                                                                                  .          ^..s...,.<:..t.
                                                                                                                                                                                ::s:
                                                                                                                                                                             ,:...,•:;-r.~.   ;:_..     t+,. c•            ~.~      ._,
                                                                                                                                                                                                                                    -..
                                                                                                                                                                                                                                          .._. ....'  ._.              •.
                                                                                                                                                                                                                                                                                                                                          _~
                            F ...._f ;..r,         ... r..... . '.:. ..
                                                o _....:              . . ._.                         ........:.,_a•.a.,.~.ax.-                         .^a.....SI......
                                                                                                                                                        ,.......
                                                                                                                                                    ......
                                                                                                                                                        .,..,......a
                                                                                                                                                                  .3..._..._.....
                                                                                                                                                                     ..                .•.53...... ' ......
                                                                                                                                                                                    ..._;~..___                           _ :. ..._: :.i.        ,.r:::;
                                                                                                                                                                                                                                        -..3F,:i.~:...,~::::;i:`
                                                                                                                                                                                                                                                              ' '~.
             __._..:3....         .,           . ... ...   ._               -...-.:
                                                                                . .:,......_._ _                    ._..a.........                    .............  .. :~.3.•~"y'....-
                                                                                                                                                             -.......,                                       .,                    .,                                                                          .. -h4~
                .].. j .: .i.
             .._.,....,                                                               ..._._.....-.u>.,,a.ara..                ... ....»•i ...    .:.r..........i.i<              .           ._. ~'                                                                                     --
             ..
              _.3 C(V       ~ ...
                  ._ s. ~.Case
                         ;...:';. Cover.5heet
                                                  y ..         .         :'.        ._r.«~~
                                                                                      ..
                                                                                                                ...              :~~:.   ~ '_      - wa
                                                                                                                                                  :...t._ ] i
                                                                                                                                                                  ..,
                                                                                                                                                                     C -,        . :- _
                                                                                                                                                                                u,._..J~Re...._
                                                                                                                                                                                 --T          t.,
                                                                                                                                                                                                     ,' t '
                                                                                                                                                                                                  . ..      :,
                                                                                                                                                                                           of.Adion:•:.-::::.-:
                                                                                                                                                                                                            .~
                                                                                                                                                                                                                    <
                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                    -~
                                                                                                                                                                                                                                    ~;  ^`:.~            _
                                                                                                                                                                                                                                                 i~S:,:1S`i'.~_,:5
                                                                                                                                                                                                                                              :..: '
                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                      :....t.... .. ii`(! ~^:'lt''•:~:::..:
                                                                                                                                                                                                                                                                   '::f:::'.5j~:~f:.• .• '
                                                                                                                                                                                                                                                                                                                     _
                                                                                                                                                                                                                                                                                                  AfPptidab~ Reaso~s~ ..
                                                                                                                                                                                                                                                                                                                                              _

                                                                                              ...._...>
                                                                                                          .frli.a.:..,.... ..: aa...- _ . _r~. _.._.__.:._:-...
                                                                                                                                                     ........•n,_,45   ;                                                   .'~                           _                                                                       ~
                             _~•u'
                                                         .                                                                                                                                                                                          _           _
              ,.... ..a....:!_.
                              .... ...~s. . ,.• , ,,
                          _..__..._...,._..                   _.. -
                                                    0 : :•~Q.: .,.. . ... ... :.a.-~..0
                                                                                      .......:......_......,._...........,,..,
                                                                                              .....f.
                                                                                         .... .... .....   a.......
                                                                                                                           .
                                                                                                                    ..........       ...i.u....u..._.....,     r...,~./lA
                                                                                                                                                                             ~ ..c.k.._rl
                                                                                                                                                                            ~.    y . .~ . ..)       e
                                                                                                                                                                 ._...(....~:..,,3,ur.,~:......4.......-          ., _.,.
                                                                                                                                                                                                                            ...- .. r =
                                                                                                                                                                                                        ,_...............~....                                                                                             -
                                                                                                                                                                                                                                                                                                                          Atra`~re=:':;`
             ..,.3..,.-....,....._....._...__........._-......_._.._                                                                                                                                                                            ... ..: . :... ,. . . . t, . t.. . .                   . -, . ..,.f .... , . -           ..
                                                                                                       i
  0                                      Auto (22)                                               ❑ A7100 Motor Vehicle - Personal Injury/Property Damage/Wrortgful Death                                                                                                                          1., 2., 4.
 :9 o
 Q f-
                                                                                                      61
                       Uninsured Motorist (46)                                                   ❑ A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist                                                                                                                  1., 2., 4.


                                                                                                 ❑ A6070 Asbestos Property Damage                                                                                                                                                                 2.
                                   Asbestos(04)
                                                                                                ❑ A7221 Asbestos - Personal InjuryMlrongful Death                                                                                                                                             2.

                           Product l.iability (24)                                              ❑ A7260 Product l.iability (not asbestos or toxiclenvironmental)                                                                                                                              1., 2., 3., 4., S.

                                                                                                ❑. A7210 Medical Malpractice - Physicians & Surgeons                                                                                                                                          1., 4.
                     Medical Malpradice (45)
                                                                                                ❑ A7240 Other Professional Health Care Malpradice                                                                                                                                             1..4.

                                                                                                0 A7250 Premises Liability (e.g., slip and fall)
                                   Other                                                                                                                                                                                                                                                      1, 4
                               Personal Injury                                                  ❑ A7230 Intentional Bodil In'u /Property Damage/Wrongful Death (e.g.,
                                                                                                         assault, vandalism, etc)                                                                                                                                                             1,., 4.
                              Property Damage
                               Wrongful Death                                                   ❑ A7270 Intentional In@ictfon of Emotional Distress                                                                                                                                           1', 3.
                                               (23)                                                                                                                                                                                                                                           1., 4.
                                                                                               m A7220 Other Personal Injury/Property Damage/Wrongfu~ Death



LACIV 109 (Rev. 03/11)                                                                    CIVIL CASE COVER SHEET ADDENDUIhII                                                                                                                                                               Local Rule 2_0
LASCApproved 03-04                                                                           AND STATEIIAENT OF LOCATION                                                                                                                                                                      page 1
                                                                                                      ~                                                                                                                                                                                                              :
                    Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 11 of 40 Page ID #:17
SHORTTITLE:                                                                                            CASE NUMBER
              Mada Nunez v. Buffalo Wild Wings, Inc.,, Et. al,



                  Cmi basetover                                                      ..".Type ofAc66                                        :Apoildable ReAso V;_
                         ....
                                  0.     ....... .... ..
                                                                                                                                                     o3

                    Business Tort(07)                  13 A6029 Other Commercial/Business Tort (not fraud/breach of contract)               1-,3-

                      Civil Rights(08)                 13, A6005 Civil Rights/Discrimination                                                1.,2.,3.

                     Defamafion (13)                   O~ A6010 Defamation (slanderfilbel)                                                  1., 2., 3.

                        Fraud (16)                     0 A6013 Fraud (no contract)

                                                       13 A6017 Legal Malpractice                                                           1., 2., 3. li
                Professional Negligence(25)
                                                       0 A6050 Other Profbssional Malpractice (not medical or legaQ
                                                                                                                                                             kn.
                        Other(35)                      0 A6025 Other Non-Personal Injury/Property Damage tort                               2J.

                 Wrongful TerminaUon (36)              0 A6037 Wrongful Termination                                                         1., 2., 3.

                                                       0 A6024 Other Employment Complaint Case                                              1., 2., 3.
                  Other Employment(15)
                                                       13 A6109 Labor Commissioner Appeals                                                  10.
                                                                                                                                        F



                                                       0   A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                   eVicUon)
               Breach of Contractl Warranty            ❑ A6008 ContractWarranty Breach -Seller Plaintiff (no fraud/negligence)
                                                       13
                                                                                                                                            2.,5.
                           (06)
                     (not Insurance)                   13 A6019 Negligent 'Breach of Contract/Warranty (no ftud)
                                                      13 A6028 Other Breach of ContracUWarranty (not taud or negrigence)
   In
                                                       ❑ A6002 Collecffons Case-Seller Plaintiff                                            2.,5.,6.
                     CollecUons(09)
    0                                                  E3 A6012 Other Promissory Note/Collections Case                                      2.,5.
    u
                 Insurance Coverage(18)               13 A6015 Insurance Coverage (not complex)                                             l... 2.,

                                                      13 A6009 Contractual Fraud                                                            1., 2., 3:_OX,
                    Other Contract(37)                0 A6031 Torfious Interference                                                         1., 2:,
                                                      0 A6027 Other Contract Dispute(not breach/insuranceMraud/negligence)                  1.,2:. 3., 8.

                 Eminent Domain/Inverse                                                                  Number of parcelsL_                2.
                                                      13 A7300 Eminent DomaintCondemnation
                   Condemnation (14)

    03CL          Wrongful Evlcfion (33)              0 A6023 Wrongful Eviction Case                                                        2.,6.
    2
   n-                                                 13 A6018 Mortgage Foreclosure                                                         2..6.
       m
   1             Other Real Pmparty(26)               0 A6032 Quiet Tias                                                                    2:.6.
                                                      13 AGOSO Other Real Pmporty (not eminent domain, landlordttenant, foreclosure)        2.,6.

               Unlawful Detainer-Commercial                                                                                                 2_6.
                                                      0 A6021 Unlawful Detainer-Commercial (not drugs or wrongful eViction)
                          (31)
               Unlawful Detainer-ResidenUal                                                                                                 2..6.
                                                      0 A60201 Unlawful Detainer-ResidenUal (not drugs or wmngful evlcfion)
                          (32)
                    Unlawful Detainer-
                                                      ❑     602 FUnlawful Detainer-Post-Foreclosure                                         2..6.
                  Post-Foredosure (34)

               Unlawful Detainer-Drugs(38)            01 A6022 Unlawful Detainer-Drugs                                                      2..6.



LACIV 109(Rev. 03/11)                            CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.0
LASC Appmved 03-04                                  AND STATEMENT OF LOCATION                                                               Page 2 of 4            „„i
                        Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 12 of 40 Page ID #:18
SHORTTrTLE:                                      '                                                                                                   CASE NUMBER
              Maria Nunez v. Buffalo Wild Wings, Inc., Et. al,

                                                                                                                                                                                                                                  ii ,....
              ......                   . ...:., ..:.. .
                                     .......
                           ..:.., .. ,....._. :...
                                                ....... ......
                                                        .        •   :: __ ,. :•
                                                                                   _....
                                                                                   .         ..... .: . .:.,_._.....               _...
                                                                                                                         : ......:........ ..: :..              .:..... •
                                                                                                                                                      ...:..:.,.~..,.,.....          ...::.:.....:.... :. . .
                                                                                                                                                                              ......_.. ...........                           __             ...
                                                                                                                                                             .. .~ _
                                       _.._ .                                                           ; ;::.,:.:.: .
                                                                                                                               ...,  ....,. : :
                                . _ A .....
                                    . ..         . .:. ....
                                               .. . ::,:.                              ..        ... . ._.._....
                                                                                              .. _:.:..: . . .
                                                                                            .~ :.....   .........             ..... ,. ~.
                                                                                                                               ..._ -:-::::::                                     ..:• '.. :'..                          . .._.
                       Civil Case Cover Sheet .: :                         :                                                :Type::of Adton                                       ~. -    ~                      APPticatite Reasons-.
                              be<JorY.. No.
                            Ca..                                                                                          (Cheek oniy one)                                     :. `;_:: :                         See Step 3 Above.
                        Asset Forfeiture (05)                              ❑ A6108 Asset Forreiture Case                                                                                                         2..6.

   ~               Petition re Arbitration (11)                            ❑ A6115 Petition to Compel/ConfimVVacate Arbitration                                                                                 2., 5.
   •
   ~                                                                                                                                                                                                  ~
   ar
   V9                                                                      ❑ A6151 Writ - Administrative Mandamus                                                                                               2., 8.
    ia
   2                    Writ oi Mandate (02)                               ❑ A6152 Writ - Mandamus on Limited Court Case Matter                                                                                 2.
   i
   s
    ~                                                                      ❑ A6153 Writ = Other Limited Court Case Review                                                                                       2.
                                                                                                                                                                                                                              `•~'~I'..J~: ~.._.:~.„~,~
                  Other Judicial Review (39) ' ❑ A6150 Other Writ /Judicial Review                                                                                                                              2..8.

    o          Antitrust/Trade Regulation (03) ❑ A6003 Antitrustlt'rade Regulation                                                                                                                              1., 2.. 8.
   ~
   ia
   ~
    a              Construction Defect (10)                               ❑ A6007 Construction Defect                                                                                                           1., 2., 3.
    J
   m             Claims involving Mass Tort
   ~                                                                               A6006 Claims Invoivin Mass Tort                                                                                              1., 2., 8.
                            (40)                                          ❑                             g

   ~               Securities Litigation (28)                             ❑ A6035 Securities Litigation Case
   0                                                                                                                                                                                                                                                      ~
   ~
   o                        Toxic Tort
                                                                          ❑ A6036 Toxic TortlEnvironmental                                                                                                      1., 2., 3., 8.
   m                    Environmental (30)
   >
   a             Insurance Coverage Claims
                   from Complex Case (41)                                 ❑ A6014 Insurance Coverage/Subrogation (comptex case only)                                                                            1., 2., 5., 8.

                                                                          ❑ A6141 Sister State Judgment                                                                                                         2., 9.
                                                                          ❑ A6160 Abstract of Judgment                                                                                                          2., 6.        I~

                           Enforoement                                    ❑ A6107 ;Confession of Judgment (non-domestic reiations)                                                                              2..9.
                         of Judgment (20)                                 ❑ A6140 Administrative Agency Award (not unpaid taxes)                                                                                2..S.
                                                                          ❑ A6114 Petition/Certficate for Entry of Judgment on Unpaid Tax                                                                       2., 8.
                                                                          ❑ A6112 Other Enforcement of Judgment Case                                                                                            2., 8., 9.

                              RICO (27)                                   ❑ A6033 Racketeering (RICO) Case                                                                                                      1., 2., 8. ;il ~(

                                                                         ❑ A6030 Declaratory Relief Only

                      Other Complaints                                   ❑ A6040 Injunctive Relief Oniy (not domestic•Jharassment)                                                                              2..8.
                 (Not Specifled Above) (42)                              ❑ A6011 Other Commercial Complaint Case (non-tort/non-compiex)                                                                         1., 2., 8.
 g v
                                                                         ❑ A6000 Other Civil Complaint (non-torUnon-complex)                                                                                    1., 2., 8.

                   Partnership Corporatlon
                                                                         ❑ A6113' Partnership and Corporate Govemance Case                                                                                      2., 8.
                      Govemance (21)                                 1
                                                                         ❑ A6121 Civil Harassment                                                                                                               2., 3., 9.
                                                                         ❑ ~ A6123 Workplace Harassment                                                                                                         2., 3., 9.

                          Other Petiuons                                 ❑ A6124 Elder/Dependent Adutt Abuse Case                                                                                               2,1.9. .
                       (Not Specifed Above)                              ❑ A6190 Election Contest                                                                                                               2.
 N o                           (43)
                                                                         ❑ A6110 Petition for Change of Name                                                                                                    2., 7.
                                                                         ❑ A6170 Petition for Retief from Late Claim Law                                                                                        2., 3., 4., 8.
                                                                         ❑ A6100 Other Civil Petition                                                                                                           2., 9.




LACIv 109 (Rev. 03/11)                                               CIVIL CASE COVER SHEET ADDENDUM                                                                                                  Loca1 Ru1e 2.0
LASC Approved 03-04                                                     AND STATEMENT OF LOCATION                                                                                                       Page 3
                 Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 13 of 40 Page ID #:19
SHORTTm.E                                                                               CASE NUMBER
            Maria Nunez v. Buffalo Wild Wings, Inc., Et. al,

                                                                                                                                 ti   ,, ~ ._...,. ._...,.•..,.
 item III. Statement of Location: Enter the addn:ss of the accident, party's residence or place of business, pentormance, or other
 circumstance indicated in Item II., Step 3 on Page 1, as the proper reason forfiling in the court location you selected.

                                                                     ADDRESS:
  REASON: Check the appropriate boxes for the numbers shown 4000 Market Ptace Drive, #104
  under Column C for the type of actlon that you have setected for
  this aase.

         El1. 02. ❑3. 104. 05. 06.07. 08. 09. 010.

  cmr:                                   I STATE      ZIP CODE:

 Monterey Park                            CA          91755


 Item IV. Declarration of Assfgnment I declare under penalty of pery'ury under the laws of the State of Califomia that the foregoing is true
 and correct and that the above-entitled lafter is properly filed for assignment to the Spring street          ~unthouse,iin the
 Los An9eies                                                                                                                 ~
                         District of the Surior Court of Cal'ifomia, County of Los Angeles [Code Civ. Proc., § 3~ seq., and Local
Rule 2.0, subds. (b), (c) and (d)].



 Dated: October 13, 2020
                                                                                   (SIGNATURE OF




PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
COMMENCE YOUR NEW COURT CASE:

     1. Original Complaint or Petition.
                                                                       i
     2. If fiiing a Complaint, a compieted Summons form for issuance by the Clerk.
     3. Civil Case Cover Sheet, Judicial Council form CM-010.                                                                              ~°--.... •.

     4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (R~v.
        03/11).                         1
     5. Payment in full of the filing fee, uniess fees have been waived.                                        ,                                                 '

     6. A signed order appointing the uardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
        minor under 18 years of age w I be required by Court in order to issue a summons.

     7. Additional copies of documents to be conformed by the Clerk. Copies of the G)ver sheet and this addendum
           must be served along with the summons and complarnt, or other initiating pleading in the case.




 IACIV 109 (Rev. 03/11)                 CIVIL CASE COVER SHEET ADDENDUM                                                Local Rule 2.0
 LASCApproved 03-04                        AND STATEMENT OF LOCATION                                                     Page 4 of4 .._.., ,,,,•__~
           Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 14 of 40 Page ID #:20
                                                             FILED                    2020-sJ-002-01
                                                      supgrior Court of CaFifot~ia
                                                        County of Los Angelea

                                                            FEB 2 4 2020
 1
                                ~                 sheM R           fmk
 2                                                                 ~~
                                                                  =;
 3                   SUPERIOIt COURT OF THE STATE OF CALIFORNIA
 4                            FOR THE COUNTY OF LOS ANGELES
 5
     IN RE PERSONAL INJURY           ) CASE NO.:
 6
     COURT ("PI COURT") PROCEDURES )
 7   SPRING STREET COURTHOUSE        ) FIRST AMENDED STANDING ORDER
     (EFFECTIVE FEBRUARY 24, 2020) ' ) RE: PERSONAL INJURY PROCEDURES
 8                                   ) AT THE SPRING STREET COURTHOUSE
 9

10
11               ALL HEA.RINGS ARE SET IN THE DEPARTMENT AS
                 REFLECTED IN THE NOTICE OF CASE ASSIGNMENT
12
                 FINAL STATUS CdNFERENCE:
13
14                         DAI:                                     AT 10:00 A.M.

15               TRIAL:
16                          DATE:                                    AT 8:30 A.M.
17
                 OSC RE DISNIISSAL
18               (CODE CIV. PROC., § 583.2I0):
19                          DATE:                                    AT 8:30 A.M.
20
21         TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:
22         Pursuant to the CaIifornia Code of Civil Procedure ("C.C.P."), the California Rules of
23   Court ("C.R.C.") and the Los Angeles County Court Rules ("Local RuIes"), the Los AngeIes
24 Superior Court ("LASC" or "Court") HEREBY AMENDS AND SUPERSEDES THE
25   SEPTEMBER 26, 2019 STANDING
                          ~      ORDER AND, GENERALLY ORDERS AS
                                                              , FOLLOWS
26   IN THIS AND ALL OTHF-R GENERAL JURISDICTION PERSONAL INJURY ("Pl")
27   ACTIONS FILED IN THE CENTRAL DISTRICT.
28   ///


                                              Page 1 of 7
            First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse    j!
            Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 15 of 40 Page ID #:21
                              ~                                         2020—ss-002-0c


 1    1.      To ensure proper assignment to a PI Court, plaintiff(s) must carefully fill out the Civil
 2     Case Cover Sheet Addendum (form LACIV 109), The Court defines "personal injury" as: "an
 3     unlimited civil case described on the Civil Case Cover Sheet Addendum and Statement of
 4     Location (LACIV 109) as Motor Vehicle-Personal Injury/Property Damage/Wrongful Death;
 5     Per'sonal Injury/Property Damage/Wrongful Death-Uninsured Motorist; Product Liability
 6    (other than asbestos or toxic%nvironmental); Medical Malpractice-Physicians & Surgeons;
 7     Other Professional Health Care Malpractice; Premises Liability; Intentional Bodily
 8     Injury/Property Damage/Wrongful Death; or Other Personal Injury/Property Damage/Wrongful
 9     Death. An action for intentional infliction of emotional distress, defamation, civil
10     rights/discrimination, or m' practice (other than medical malpractice), is not included in this
11    definition. An action for inj ry to real property is not included in this definition" (Local Rule
12    2.3(a)(1) (A))•

13           Consistent with Local Rule 2.3(a)(1)(A), the Court will assign a case to the PI Courts if
14    plaintiff(s) checks any of the following boxes in the Civil Case Cover Sheet Addendum:
15                  ❑ A7100 Motor Vehicle — Personal Injury/Property Damage/Wrongful Death
3.6                 ❑ A71 IO Personal Injury/Property Damage/Wrongful Death — Uninsured
17                      MOtOrist

18                  ❑ A7260 Product Liability (not asbestos or toxic%nvironmental)
19                  ❑ A7210 Medical Malpractice — Physicians & Surgeons
20                  ❑ A7240 Medical Malpractice — Other Professional Health Care Malpractice
21                  ❑ A7250 Premises Liability (e.g., slip and fall)
22                  ❑ A7230 In,tentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
23                      assault, vLndalism etc.)
24                  ❑ A7220 Other Personal Injury/Property Damage/Wrongful Death
25          The Court will not assign cases to the PI Courts if plaintiff(s) checks any boxes elsewhere
26    in the Civil Case Cover Sheet Addendum (any boxes on pages two and three of that form).
27          The Court sets the above dates in this action in the PI Court as reflected in the Notice of
28 Case Assignment at the Spring Street Courthouse, 312 North Spring Street, Los Angeles, CA


                                                Page2of7

             F'irst Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
             Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 16 of 40 Page ID #:22
                                                                                          2020-SJ-002-0(



 1    90012 (C.R.C. Rules 3.714(b)(3), 3.729).
 2    FILING OF DOCUMENTS
 3    2.      With the exception of self-represented litigants or parties or attorneys that have obtained
 4    an exemption from mandatory electroriic filing, parties must electronically file documents. ,
 5    Filings are no longer accepted via facsimile. The requirements for electronic filing are detailed ;
 6    in the Court's operative General Order Re Mandatory Electronic Filing for Civil, available online
 7    at www.lacourt.ora (link on iomepage).
 81   SERVICE OF SUMMONS AND COMPLAINT
 9    3.      Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as
10    soon as possible but no later than three years from the date when the complaint is filed
11    (C.C.P. § 583.210, subd. (a)). On the OSC re Dismissal date noted above, the PI Court wiIl
12    dismiss the action andlor all unserved parties unless the plaintiff(s) ihows cause why the action
13    or the unserved parties should not be dismissed (C.C.P. §§ 583.250; 581, subd. (b)(4)).
14    4.     The Court sets the above trial and final status conference ("FSC") dates on the condition
15    that plaintiff(s) effectuate service on defendant(s) of the summons and complaint within six
16    months of filing the complaint.
17    5.     The PI Court will dismiss the case without prejudice pursuant to Code of Civil Procedure
18    § 581 when no party appears for trial.
19    STIPULATIONS TO CON;INUE TRIAL
20    6.     Provided that all parties agree (and there is no violation of the "five-year rule" (C.C.P.
21    § 583.310)), the parties may advance or continue any trial date in the PI Courts without showing
22    good cause or articulating any reason or justification for the change. To continue or advance a
23    trial date, the parties (or their counsel of record) should jointly execute and submit a Stipulation
24    to Continue Trial, FSC and Related Motion/Discovery Dates (form LACIV CTRL-242, available
25    on the cou'rt's website, Personal Injury Court link). The PI Courts schedule FSCs at 10:00 a.m.,
26    eight court days before the trial date. Parties seeking to continue the trial and FSC dates shall
27    file the stipulation at least eight court days before the FSC date. Parties seeking to advance the
28    trial and FSC dates shall file the stipulation at least eight court days before the proposed advanced


                                                 Page 3 of 7

              First Amended Standi4 Order Re Personal Injury Procedures, Spring Street Courthouse
           Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 17 of 40 Page ID #:23
                                                                                      2020=sJ-002-0c


 1 FSC date (C.C.P. § 595.2; Govt. Code § 70617, subd. (c)(2)), In selecting a new trial date,

 2   parties should avoid setting on any Monday, or the Tuesday following a court holiday. Parties
 3   may submit a maximum of~two stipulations to continue trial, for a total continuance of six
 4   months. Subsequent requests to continue trial will be granted upon a showing of good cause by
 5   noticed motion. This rule is retroactive so that any previously granted stipulation to continue
 6 I I trlal will count toward the maximum number of allowe.d continuances.

 7   NO CASE MANAGEMENT CONFERENCES
 8   7.     The PI Courts do not conduct case management conferences. The parties need not file a
 9   Case Management Statement.
10   LAW AND MOTION
11   8.     Any and all electronically-filed documents must be text searchable and bookmarked.
12   (See operative General Order re Mandatory Electronic Filing in Civil).

13 ~ COURTESY COPIES REQUIRED

14   9.     Pursuant to the operative General Order re Mandatory Electronic Filing, courtesy
15   copies of certain documents t~ust be submitted directly to the PI Court courtrooms at the
16   Spring Street Courthouse. The PI Courts also strongly encourage the parties filing and
17   opposing lengthy motions, such as motions for summary judgment/adjudication, to submit one
18   or more three-ring binders organixfng the courtesy copy behind tabs. Any courtesy copies of
19   documents with declarations and/or exhibits must be tabbed (C.R.C. Rule 3.1110(f)). All
20   deposition excerpts referenced in briefs must be marked on the transcripts attached as exhibits
21   (C.R.C. Rule 3.1116(c)).
22   RESERVATION HEARING DATE
23   10.    Parties must reserve hearing dates for motions in the PI Courts using the Court
24   Reservation System (CRS) available online at ►vww.lacotrrt.or,e (link on homepage). After
25   reserving a motion hearing date, the reservation requestor must submit the papers for filing with
26   the reservation receipt number printed on the face page of the document under the caption and
27   attach the reservation receipti as the last page. Parties or counsel who are unable to utilize the
28   online CRS may reserve a motion hearing date by calling the PI courtroom, Monday through


                                               Page4of7

            First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
            Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 18 of 40 Page ID #:24
                                                                                         20'20-sJ-002-01



 1   Friday, between 3:00 p.m. and 4:00 p.m.
 2   WITfIDRAWAL OF MOTIONS
 3   11.  California Rules of Court, Rule 3.1304(b) requires a moving party to notify the court
                       I
 4   immediately if a matter will not be heard on the scheduled date. In keeping with that rule, the
 5   PI Courts require parties to comply with Code of Civil Procedure section 472(a) with regard to
 6   the amending of pleadings related to demurrers or motions to strike so that the PI 'Courts do not
 7   needlessly prepare tentative rulings for these matters.
 8   DISCOVERY MOTIONS
 9   12.    The purpos& of an Informal Discovery Conference ("IDC") is to assist the parties to
10   resolve and/or narrow the scope of discovery disputes. Lead trial counsel on each side, or another
11   attorney with full authority tb make binding agreements, must attend in person. The PI judges
12   have found that, in nearly Jery case, the parties amicably resolve disputes with the assistance
13   of the Court.
14   13.     Parties must participate in an IDC before a Motion to Compel Further Responses to
15   Discovery will be heard unless the moving party submits evidence, by way of declaration, that
15   the opposing party has failed or refused to participate in an IDC. Scheduling or participating in
17   an IDC does not automatically extend any deadlines imposed by the Code of Civil Procedure for
18   noticing and filing discovery motions. Ideally, the parties should participate in an' IDC before a

19   motion is filed because the IDC may avoid the necessity of a motion or reduce its scope. Because

20   of that possibility, attorneys are,encouraged to stipulate to extend the 45 (or 60) day deadline for

21   filing a motion to cornpel further discovery responses in order to allow time to participate in an
22   IDC.
23          If parties do not stipiYlate to extend the deadlines, the moving party may file the motion
24   to avoid it being deemed urtlimely. However, the IDC must take place before the motion is

25   heard so it is suggested that the moving party reserve a date for the motion hearing that is at least
26   50 days after the date when the IDC reservation is made. Motions to Compel Further Discovery
27   Responses are heard at 10:00 a.m. If the IDC is not productive, the moving party may advance
28   the hearing on a Motion to Compel Further Discovery Responses on any available hearing date


                                                Page 5 of 7

             First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
           Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 19 of 40 Page ID #:25
                                                                                        2020—sJ-002—oc




 1 that complies with the notice requirements of the Code of Civil Procedure.

 2 114.     Parties must reserve IDC dates in the Pl Courts using CRS, which is available online at
 3   www.lacourt.ora (link on homepage). Parties must meet and confer regarding the available dates
 4   in CRS prior to accessing the system. After reserving the IDC date, the reservation requestor
 5   must file and serve an Informal Discovery Conference Form for PersonaI Injury Courts (form
 6   LACI\l 239) at least 15 court days ,prior to the conference and attach the CRS reservation receipt
 7   as the last page. The opposing party may file and serve a responsive IDC form, briefly setting
 8   forth that party's response, ai least ten court days prior to the IDC.
 9   15.    Time permitting, the PI Hub judges may be available to participate in IDCs to try to
10   resolve other types of discovery disputes.
11   EX PARTE APPLICATIONS
12   16.    Under the California Rules of Court, courts may only grant ex parte relief upon a
13   showing, by admissible evidence, that the moving party will suffer "irreparable harm,"
14   "immediate danger," or where the moving party identifies "a statutory basis for granting relief
15   ex parte" (C.R.C. Rule 3.1202(c)). The PI Courts have no capacity to hear rrtultiple ex parte
16   applications or to shorten time to add hearings to their fully booked motion calendars. The PI
17   Courts do not regard the Court's unavailability for timely motion hearings as an "immediate
18   danger" or threat of "irreparable harm" justifying ex parte relief. Instead of seeking ex parte
19   relief, the moving party shoi ld reserve the earliest available motion hearing date, (even if it is
20   after the scheduled trial dateo and file a motion to continue trial. Parties should also check
21   CRS from time to time because earlier hearing dates may become available as cases settle or
22   hearings are taken off calendar.
23   REQIJEST FOR TRANSFER TO INI3EPENDENT CALENDAR DEPARTMENT
24   17.    Parties seeking to transfer a case from a PI Court to an Independent Calendar ("IC")
25   Court shall file and serve the Court's "Motion/Opposition/Stipulation to Transfer Complicated
26   PersonaI Injury Case to Independent Calendar Court" (form LACIV 238, available on the Court's
27   website under the PI Courts link). The PI Courts will transfer a matter to an IC Court if the case
28   is not a"Persotlal Injury" case as defined in this Order, or if it is "complicated." In detertnining


                                                  Page6of7

             First Amended Standing Order Re Personal Injury Procedures, Spring Street .Courthouse
                                 I
              Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 20 of 40 Page ID #:26
                                                                                        2020-SJ-002-ot


 1 whether a personal injury case is "complicated" the PI Courts wilI consider, among other things,

 2   the number of pretrial hearings or the complexity of issues presented.
 3   18.       Parties opposing a motion to transfer have five court days to file an Opposition (using
 4   the same LACIV 238 Motl to Transfer form).
 5   19.      The PI Courts will not conduct a hearing on any Motion to Transfer to IC Court. Although
 6   the parties may stipulate to transfer a case to an Independent Calendar Department, the PI Courts
 7   will make an independent determination whether to transfer the case or not.
 8   FINAL STATUS CONFERENCE
 9   20.      Parties shall comply with the requirements of the PI Courts' operative Standing Order
10   Re Final Status Conference, which shall be served with the summons and complaint.
11   JURY FEES
12 121.       Parties must pay jury fees no later than 365 calendar days after the filing of the initial
13   complaint (C. C. P. § 631, subd. (c)(2)).
14   JURY TRIALS
15 I 22.      The PI Courts do not conduct jury trials. On the trial date, a PI Court will contact the
16   Master Calendar Court, Dep~rtment One, in the Stanley Mosk Courthouse. Department One
17   will assign cases for trial to dedicated Civil Trial Courtrooms and designated Criminal
is   Courtrooms.
19   SANCTIONS
20   23.      The Court has discretion to impose sanctions for any violation of this general order
21   (C.C.P. §§ 128.7, 187 and Gov. Code, § 68608, subd. (b)).
22
23
24 I Dated:
                                                   SAMANTHA P. SSIVER
25                                                 Supervising Judge of Civil Courts
26
27
28


                                                 Page 7 of 7

              First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
           Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 21 of 40 Page ID #:27




 1                                                                                               ~......- I.. ....-. ...
                                                                           F6LED
 2                                                                 Superior Court of Califomia             l"~ Il U€,!I :; ~!: r;;
                                                                     Counly of Los Angelea
 3
                                                                        FEB 24 2020
 4                                                          Sherd R.
 5
                                                             ar 6
 6

 7                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
 a                  FOR THE COUNTY OF LOS ANGELES — CENTRAL DISTRICT
 9

10
   IN RE PERSONAL INJURY CASES    ) THIRD AMENDED STANDING ORDER~ z;;
11 ASSIGNED TO THE PERSONAL INJURY ) RE: FINAL STATUS CONFERENCE,                                                                    ~
   COURTS AT THE SPRING STREET    ) PERSONAL INJURY ("PI',') COURTS
12 COURTHOUSE         ~            j(Effective January 13, 2020)
13

14           The dates for Trial and the Final Status Conference ("FSC") having been set in this matter, !
15   the COURT HEREBY AMENDS AND SUPERSEDES ITS August 9, 2019 STANDING i
16   ORDER RE: FINAL STATUS CONFERENCE, PERSONAL INJ[.TRY (11PP') COURTS AND, I
17   GENERALLY ORDERS AS FOLLOWS IN TI3IS AND ALL OTHER GENERAL
18   JURISDICTION PERSONAL INJURY ACTIONS:                                                                                           I
19

20   1.      PURPOSE OF THE FSC `
21           The purpose of the FSC is to verify that the parties/counsel are completely ready to proceed
22   with trial continuously and efficiently, from day to day, until verdict. The PI Courts will verify at the
23   FSC that all parties/counsel have (1) prepared the Exhibit binders and Trial Document binders and (2)
24   met and conferred in an effort to stipulate to ultimate facts, legal issues, motions in limine, and the
25   authentication and admissibility of exhibits.
26

27   ///

28   ///

                                                     Paga 1 of b

                                        RE FINAt. STATUS CONFERENCE, PEFiSONAL INJURY COURTS i
                                            (Eftective January 13, 2020)                                    i


                                                                                                         ~~~1
             Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 22 of 40 Page ID #:28




 1     12.      TRIAL DOCUMENTS TU BE FILED
 2              At least five calendar days prior to the Final Status Conference, the parties/counsel
 3      and file the following Trial Readiness Documents:
 4              A.        TRIAL BRIEFS (OPTIONAL)
 5              Each party/counsel may, but is not required to, file a trial brief succinctly identifying:
 s                        (1) the claims and defenses subject to litigation;
 7                        (2) the major legal issues (with supporting points and authorities);
 6                        (3) the relief claimed and calculation of damages sought; and
 9                        (4) any 04r information that may assist the court at trial.
10              B.        MOTIONS IN LINIINE
19              Before filing motions in Iimine, the parties/counsel shall comply with the statutory notice
12     provisions of Code of Civil Procedure ("C.C.P.") Section 1005 and the requirements of Los Angeles
13     County Court Rule {"Local Rule") 3.57(a). The caption of each motion in limine shall conciselyJ Lz~~~
                                                                                                                i..
14     identify the evidence that the moving party seeks to preclude. Parties filing more than one modon''in
15     limine shall number them consecutively. Parties filing opposition and reply papers shall
16     corresponding motion number in the caption of their papers.
17              C.        JOINT STATEIVIENT TO BE READ TO THE JURY
18              For jury trials, the parties/counsel, shall work together to prepare and file a joint written
19     statement of the case for the'court to read to the jury (Local Rule 3.25(g)(4)).                               ~
20             D.         JOINT
                              T wITNESS LIST
                                    i
21 ,           The parties/counsi shall work together to prepare and file, a joint list of all witnesses that
22     each parry intends to call, excluding impeachment and rebuttal witnesses (Local Rule 3.25(g)(5)).
23     The jaint witness list shaU identify each witness by name, specify which witnesses are experts,                11
24     estimate the length of the direct, cross examination and re-direct exarnination (if any) of each, and
25     include a total of the number of hours for all witness testimony. The parties/counsel shall identify all
28     potential witness scheduling issues and special requirements. Any party/counsel who seeks to elicit
27     testimony from a witness not identified on the witness list must first make a sliowing of good cause t
28     the trial court.
                                                         Page 2 of 5

                                                 NAL STATUS CONFERENCE, P
                                                 (ENective January 13, 2020)
        Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 23 of 40 Page ID #:29
                                                                                                      ®


                                                              r
             E.      LIST OF PROPOSED JURY INSTRUCTIONS
 2                   (JOINT AND CONTESTED)
 3          TheParties/counsel shall
                                  J 'ointl
                                        Y PrePare and file a list ofProPosed J'ui'Yinstructions,
                                                                                     ~           or'"'ariized
                                                                                                     g
 4   in numerical order, specifying the instructions upon which all sides agree and the contested
 5   instructions, if any. The i~ist of Proposed Jury Instructions must include a space by each instruction !
 6   for the judge to indicate whether the instruction was given.
 7          F.       JURY INSTRUCTIONS
 8                   (JOINT AND CONTESTED)
 s          The parties/counsel sha11 prepare a complete set of full-text proposed jury instructions,1 eclit
10   all proposed California Civil.lury Instructions and insert party name(s) and eliminate blanks, "
11   brackets, and irrelevant material. The parties/counsel shall prepare special instructions in a format
12   ready for submission to the jury with the instruction number, title, and text only (i.e., there should be
13   no boxes or other indication on the printed instruction itself as to the requesting party).
14          G.       JOINT VERDICT FORM(S)
15          The parties/counsei shall prepare and jointly file a proposed general verdict fonm or spe'ciaP
16   verdict form (with interrogatories) acceptable to all sides (Local Rule 3.25(g)(8)). If the         R s: I,,
17   parties/counsel cannot agr~ee on a joint verdict form, each party must separately file a proposed
ts   verdict form.
1s          H.       JOINT EXHIBIT LIST
20          The parties/counsel shall prepare and file a joint exhibit list organized with columns
21   identifying each exhibit and' specifying each party's evidentiary objections, if any, to admission of
22   each exhibit. The parties/counsel shall meet and confer in an effort to resolve objections to the
23   admissibility of each exhibit.
24          I.       PAGE AND LINE DESIGNATION FOR
25                   DEPOSITION AND FORMER TESTIMONY
26          If the parties/counsel -intend to use deposition testimony or former trial testimony in lieu of
27   any witness's live testimony, the parties/counsel sha11 meet and confer and jointly prepare and file a
2e   chart with columns for each of the following: 1) the page and line designations of the deposition or
                                                    Page 3 oi 5


                                            (r:ffective January 13, 2020)
            Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 24 of 40 Page ID #:30




 1     former testimony requeste'd for use, 2) objections, 3) counter-designations, 4) any responses thereto, ;
 2     and 5) the Court's ruling. ~
 3     3.      EVIDENTIARY EXHIBITS
 4            The parties/counsel shall jointly prepare'(and be ready to temporarily lodge for inspection at
 5     the FSC) three sets of tabbed, internally paginated by document, and properly-marked exhibits';i `
 6     organized numerically in three-ring binders (a set for the Court, the Judicial Assistant and the
       witnesses). The parties/counsel shall mark all non-documentary exhibits and insert a simple written
       description of the eichibit behind the corresponding numericai tab in the exhibit binder. If the parties
       have a joint signed exhibit list and electronic copies'of their respective exhibits, then the
       parties/counsel will not be required to produce exhibit binders at the FSC. However, the exhibit
       binders will be required by the assigned trial judge when the trial commences. In the absence of
12 I   either a joint signed exhibit list or electronic copies, exhibit binders wilI be required to be produced
13 I by all parties/counsel at the FSC.

14 I 4.       TRIAL BINDER~ REQUIRED IN THE PI COURTS                                                             ;
15            ' The parties/counsel shall jointly prepare (and be ready to temporarily lodge and iriclude the
16     following for inspection at the FSC) the Trial Documents consisting of conformed copies (if
17     available), tabbed and organized into three-ring binders with a table of contents that includes the
18     following:                                                                                                 '
19 I          Tab A:          Trial Briefs (Optional)
20            Tab B:          Motions in Limine
21            Tab C:          Joint Statement to Be Read to the Jury
22            Tab D:          Joint Witness List
23            Tab E:          Joint List of Jury Instructions (identifying the agreed upon and contested
24                            instructions)                                                ~
25            Tab F:          Joint and Contested Jury Instructions
26            Tab G:          Joi~t and/or Contested Verdict Form(s)
27            Tab H:          Joint Exhibit List
28
                                                        Page 4 of 5

                    THIRD AMENDED ORD
                                               (Effective January 13, 2020)
            Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 25 of 40 Page ID #:31




 1              Tab I:        Joint Chart of Page and Line Designation(s) for Deposition and
 2                            Former Testimony
 3              Tab J:        Copies of the Current Operative Pleadings (including the operative complaint,
 4                            answer, cross-complaint, if any, and answer to any cross-complaint).
 5              The parties/counsel shall organize motions in limine (tabbed in numerical order) behind Tab
 6     B with the opposition papers and reply papers for each motion placed directly behind the moving
 7     papers. The parties shall organize proposed jury instructions behind Tab F, with the agreed upon
 8     instructions first in order followed by the contested instructions (including special instructions)
 9     submitted by each side.
                                  i
10     S.       FAILURE TO COMPLY WITH FSC OBLIGATIONS
11              The court has discretion to reyuire any party/counsel who fails or refuses to comply with this
12     Amended Standing Order to Show Cause why the Court should not impose monetary, evidentiary
13     and/or issue sanctions (including the entry of a default or the striking of an answer).
14

15

16     Dated:     rdi 6. ;L4'~
                                                    SAM . NTHA P. JESS - 12
17 ;
                                                    Supervising Judge of Civil Courts
18

19

20

21

22

23

24

25 I

26

27

28
                                                      Page 5 of 5

                   TNIRD
                                              (EHective January 13, 2020)
           Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 26 of 40 Page ID #:32
                                                                                                2020-SJ-003-OC

                                                                         FfLE®
                                                                  Superior CouK of Ca{3fornia
                                                                    County of Los 1Angeles
 1
                                                                       EEB 24 2074
 2
                                                        Sh®M R. C
 3                                                          s1►              ta
                                                                                          D'p"y
                                                                                  n®
 4
 5                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6                             F?R THE COUNTY OF LOS ANGELES                                      I




 7
      IN RE PERSONAL INJURY-CASES                   ) FIFTH AMENDED STANDING ORDER
 8
      ASSIGNED TO PERSONAL INJURY                   ) RE; MANDATORY SETTLEMENT
 9    COURTROOMS AT THE SPRING                      ) CONFERENCE
      STREET COURTHOUSE                             ) (Effective February 24, 2020)
10                                                  )




11
1.2   TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

13          Pursuant to California Code of Civil Procedure, the California Rules 'of Court and

14    the Los Angeles Court Rules, the Los Angeles Superfor Court ("Court") HEREBY

15    AMENDS AND SUPERSEDES THE September 26, 2019 FOURTH AMENDED

16    STANDIle1G ORDER, AND THE COURT HEREBY ISSUES THE FOLLOWII`tG FIFTH

17    AMENDED STANDING ORDER:

18          The Court orders the parties to participate in a Mandatory Settlement Conference

19    ("MSC") supervised by a liersonal Injury Court Judge and staffed by volunteer settlement

20    attorneys from the American Board of Trial Advocates, the Association of Southern California

21    Defense Counsel, and the Consumer Attorneys Association of Los Angeles.

22           l. PlaintifFs counsel shall, within two (2) court days of the Court's order of an MSC,

23              access the Consumer Attorneys Association of Los Angeles ("CAALA") website, at
                                                                         I
24              www.caala.orc, and under '"The LASC COURT CONNECTION" click on "LA

25              Superior Court PI MSC (Parties)," to register and schedule a mutually agreed upon

26              time for the MSC prior to the trial date.

27          2. A mandatory settlement conference statement shall be served on all parties not less

28              than five (5) court days before the scheduled MSC. Parties' counsel shall serve




                     FJFTH AMENOED STANDING ORDECt- MANDATORY sETTLEMENT CONFERENCE
          Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 27 of 40 Page ID #:33
                                                                       2020-SJ-003-00


 1            opposing counsel, CAALA at stuart@caala.ora, and the Court by email. Email
 2            addresses for the rPI courtrooms can be found on the Court's website at,
 3            www.lacourt.orai under "Division" go to "Clvil", then go to "General Jurisdiction
 4             PI Court" then click on "PI Cocrrtroom Email Addresses". CAALA will forward
 5             the mandatory settlement conference statements to the settlement attorneys.
 6         3. Pursuant to California RuIes of Court, Rule 3.1380(b) and Los Angeles Superior
 7            Court Rule 3.25(d), trial counsel, the parfies and persons, including insurance
 8            company representatives with full settlement authority, rnust attend in person unless

 gl            the settlement judge excuses personal appearance for good cause.
10         4. If the case settles prior to the scheduled MSC, Plaintiff's counsel shall notify the
11            specific Courtroom, forthwith, of such settlement by email and also CAALA by email
12            to stuart@caala.ora.
13         5. Parties and counsel are ordered to appear in in the assigned Personal Injury
14            Courtroom at the, scheduled time and date of the MSC as selected by the parties'
                             i
15 I          counsel.       A
16 ~       5. The Court has the discretion to require any party and/or counsel who fails or refuses
17 I'          to comply with this order to show cause why the Court should not impose monetary
18            sanctions.
19
20
21 ~ Dated: ~'~'10 •
                                               SAMANTHA P. JE3StgR
22                                             Supervising Judge of Civil Courts
23
24 I

25
26
27
28


                                                      2
                       F[F't'H AMENDED STANDING ORDER - MANDATORY SETTLEMENT CONFERENCE
          Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 28 of 40 Page ID #:34



                               VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                  The Early Organizational Meeting Stipulation, Discovery
  ~               W            Resolution Stipulation, and Motions in Limine Stipulation are
Superior Court of California
County of Los Angeles          voluntary stipulations entered into by the parties. The parties
                               may enter into one, two, or all three of the stipulations;
                               however, they may not alter the stipulations as written,
                               because the Court wants to ensure uniformity of application.
Los Angeles County
BarAssociation                 These stipulations are meant to encourage cooperation
Litigation Section

Los Angeles County             between the parties and to assist in resolving issues in a
Bar Association Labor and
Employment Law Section         manner that promotes economic case resolution and judicial
                               effi4ncy.
         s7gJflfl~~IR


         z' tn°                   The following organizations endorse the                         goa! of
Consumer Attorneys
Association of Los Angeies
                               promoting efficiency in litigation and ask that ,counsel
                               e;~nS:der LOS1e'Zg tiDeS2 st~~uiatr'ivi7S   aS ct   vulfli7l`aly    VI%c~y tO

                               promote communications and procedures among counsel
                               and with the court to fairly resolve issues in their cases.

                               ♦Los Angeles County Bar Association Litigation Section♦
Soutbern Caiifornia
Defense Counsel

                                          ♦ Los Angeles County Bar Association
                                           Labor and Employment Law Section♦

Association of
Business Triai Lawyers
                                   AConsumer Attorneys Association of Los Angeles♦


                                         ♦Southern California Defense Counsel♦                                  ;

                                        ♦Association of Business Trial Lawyers* `
         .
California Emptoyment
Lavryers Association
                                    ♦California Employment Lawyers Association♦

                                                                                             i
   LACIV 230 (NEVV)                                                                                                 I,
   LASC Approved 4-11'
   For Optional Use

                                                                                                               6~
                 Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 29 of 40 Page ID #:35



NAMEAND ADDRESS OF ATTORNEY OR PARTY WITHOUTATTORNEY:       '         STATE BAR NUMBER            Reserved /or Olerk'a FUe Stamp




                                                                                                                                     11 i~1
                                                                                                                                   ~ •~Il


          TELEPHONE NO.:                                FAX NO. (Optional):                                                         ;
 E-MAIL ADDRESS (Optional):
    ATTORNEYFOR Name:
SUPERIOR COURT OF CALIFORNIA
                           , COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                         CASE NUMBER:
           STIPULATION — EARLY ORGANIZATIONAL MEETING

      This stipulation is intended to encourage cooperation among the parties at an early stage in
      the litigation and to assist the parties in efficient cas.e resolution.

       The parties agree that:

             The parties commit to conduct an initial conference (in-person or via teleconference or vi6
             videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
             whether there can be agreement on the following:                                               ; I„

             a. Are motions to challenge the pleadings necessary? If the issue csan be rPcolved by
                amendment as of right, or if the Court would allow leave to amend, could an amended
                  complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the partieis
                  agree to work through pleading issues so that a demurrer need only raise issues they cannolt
                                                                                                          ,
                 resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer,'or
                 would some other type of motion be preferable? Could a voluntary targeted exchange of-,
                 documents or information by any party cure an uncertainty in the pleadings?

             b. Initial mutual exchanges of documents at the "core" of the litigation. (For, example, in an
                employment case, th~ employment records, personnel file and documents relating to the
                conduct in question c~uld be considered "core." In a personal injury case, an incident or
                police report, medica records, and repair or maintenance records could be considered
                "core.");

             c. Exchange of names and contact information of witnesses;

             d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                  indemnify or reimburse for payments made to satisfy a judgment;

             e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                  or resolution of the case in a manner that preserves objections or privileges by agreement;

             f., Controlling issues of law that, if resolved early, will promote efficiency and economy in other
                 phases of the case. Also, when and how such issues can be presented to the Court;

             g. Whether or when the case should be scheduled with a settlement officer, what discovery or
                  court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                  and whether the parties wish to use a sitting judge or a private mediator or other options as
       LACIV 229 (Rev 02/15)
       LASCApproved04/11               STIPULATION — EARLY ORGANIZATIONAL MEETING
       For Optional Use                                                                                                   Page 1 of 2
             Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 30 of 40 Page ID #:36

SHORTTiTIE                                                                           CASENUMBER:



                                                                                                                     dld~.
                                                                                                                     il,•


             discussed in the "Alternative Dispute Resolution (ADR) Information Package" served with the
             complaint;
                                                                                                      •~:I
     h. Computation of damages, including documents, not privileged or protected frdm disclosure, oin
             which such computatic~n is based;

     i. Whether the case isN suitable for the Expedited Jury Trial procedures (see information at
             wwwJacourt.ora under "Civif' and then under "General Information").

2.           The time for a defending party to respond to a complaint or cross-complaint will be extended
             to                        for the complaint, and                             for the cross-
                      (INSERT DATE)                                            (INSERT DATE)
             complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),.__
             and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
             been found by the Civil Supervising Judge due to the case management benefits provided by
             this Stipulation. A copy of the General Order can be found at www.lacourt.org under "CiviP.°,._
             click on "General lnformation", then click on "Voluntary Efficient Litigation Stipu/afions".

3.           The parties will prepare a joint report titled "Joint Status Report Pursuant to Initial Conference_.
             and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
             results of their meet and confer and advising the Court of any way it may assist the parties'
             efficient conduct or resolution of the case. The parties shall attach the Joint Status Report,to
             the Case Management Conference statement, and file the documents when the CM'C`'
             statement is due.

4.           References to "days" mean calendar days, unless otherwise noted. If thP ~,iate for n,a_,r-,f~,rr?~i,r;d"-   '
                                                                                                 r
             any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
             for performing that actishall be extended to the next Court day                                      f..,,_..
The following parties stipulate:

Date:
                                                                  R
                (TYPE OR PRINT NAME)                                            (ATTORNEY FOR PLAINTIFF)
Date:
                                                                  :
                (TYPE OR PRINT NAME)                                           (ATTORNEY FOR DEFENDANT)
Date:
                                                                  ➢
                (TYPE OR PRINT NAME)                                           (ATTORNEY FOR DEFENDANT)
Date:,
                                                                  ➢

                (TYPE OR PRINT NAME)                                           (ATTORNEY FOR DEFENDANT)
Date:
                                                                  ➢
                (TYPE OR PRINT NAME)                                     (ATTORNEY FOR                               )
Date:
                                                                  ➢
                (TYPE OR PRINT NAME)                                     (ATTORNEY FOR
 Date:
                                      f                           ➢
                (TYPE OR PRINT NA E)                                     (ATTORNEY FOR                               )



 LACIV 229 (Rev 02/15)
 LASC Approved 04/11        STIPULATION. — EARLY ORGANIZATIONAL MEETING                                        Page 2 of 2
                 Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 31 of 40 Page ID #:37

NAME AND ADDRES3 OF ATTORNEY OR PARTY WITHOUTATTORNI•                 STATE BAR NUMBER            Reserved far Clerk•s Ftle Stamp        ~I




          TELEPHONE NO.:                                FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR Name :                                                                                                                 j I4
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
                                                                                                                                    I     ,
PLAINTIFF:

DEFENDANT:                                                                           ;

                                                                                         CASE NUMBER:

                    STIPULATION — DISCOVERY RESOLUTION

       This stipulation is intended to provide a fast and informal resolution of discovery issues
       through limited paperwork and an, informal conference with the Court to aid in the
       resolution of the issues.

       The parties agree that:

       1. Prior to the discovery cu'-off in this action, no discove ry motion shall be filed or heard unless
             the moving party first maes a written request for an Informal Discovery Conference pursuarit
             to the terms of this stipulation.

       2. At the Informal Discovery Conference the Court will consider the dispute presPntPd by parties
             and determine whether it can be resolved informally. Nothing set forth herein will preclude a
             party from making a record at the conclusion of an Informal Discovery Conference, either
             orally or in writing.

       3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
             presented, a party may request ari Informal Discovery Conference pursuant to the following
             procedures:

                  a. The party requesting the Informal Discovery Conference will:

                      i.     File a Request for Informal Discovery Conference with the clerk's office on the
                             approved form (copy attached) and deliver a courtesy, conformed copy to the
                             assigned department;

                     ii.     Include a brief summary of the dispute and specify the relief requested; and

                    iii.      Serve the opposing party pursuant to any authorized or agreed method of service
                              that ensures iat the opposing party receives the Request for Informal Discovery
                              Conference no later than the next court day following the filing.

                  b. Any Answer to a Request for Informal Discovery Conference must:

                      i.      Also be filed on the approved form (copy attached);

                     ii.      Include a brief summary of why the requested relief should be denied;
        LACIV 036 (new)
        LASC Approved 04/11                   STIPULATION — DISCOVERY RESOLUTION
        For Optlonal Use                                                                                                  Page 1 of 3
              Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 32 of 40 Page ID #:38
SHORTTITLE:                                                                  I CASENUMBER




                                                                                                      F! „~
               iii.   Be filed within two (2) court days of receipt of the Request; and

               iv.    Be senred' on the opposing party pursuant to any authorized or agreed upon
                      method of service that ensures that the opposing party receives the Answer no':
                      later than the next court day following the filing.

      c. No other pleadings, including but not limited to exhibits, declarations, or attachments, w1;h
         be accepted.

      d. If the Court has not granted or denied the Request for Informal Discovery Conferen,c,e
         within ten (10) days following the filing of the Request, then it shall be .deemed to hav,e,
         been denied. If the Court acts on the Request, the parties will be notified whether thie~
         Request for Informal Discovery Conference has been granted or denied and, if granted,,j
         the date and time of Ie Informal Discovery Conference, which must be within twenty (20)
         days of the filing of the Request for Informal Discovery Conference.

      e. If the conference is not held within twenty (20) days of the filing of the Request for
         Informal Discovery Conference, unless extended by agreement of the parties and the
              Court, then the Request for the Informal Discovery Conference shall be deemed to hav~e,i
              been denied at that time.

4. if (a) the Court has denied a conference or (b) one of the time deadlines above has expir,e~di
      without the Court having acted or (c) the Informal Discovery Conference is concluded witho,ut
      resolving the dispute, then a party may file a discovery motion to address unresolv?d issues',

5. The parties hereby further agree that the time • for making a motion • to compel or other
   discovery motion is tolled from the date of filing of the Request for Informal Discovery
   Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the- ~
   filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
   by Order of the Court.                                                                      !'' 45

       It is the understanding and intent of the parties that this stipulation shall, for each discovery
      dispute to which it applies, constitute a writing memoria{izing a"specific later date to which
      the propounding [or dem!anding or requesting] party and the responding party have agreed in
      writing," within the mea ing of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
      2033.290(c).

 6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
       an order shortening time for a motion to be heard concerning discovery.

 7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
    terminate the stipulation.

 8. References to "days" mean calendar days, unless otherwise noted. If the.date for performing
    any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
    for perForming that act shall be extended to the next Court day.



 LACIV 036 (new) '
 LASC Approved 04/11             STIPULATION — DISCOVERY RESOLUTION
 For Optional Use                                                                              Page 2 of 3
              Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 33 of 40 Page ID #:39

SHORTTITLE:                                                          CASE NUMBER:




The following parties stipulate:

Date:
                                                      PA
                  (TYPE OR PRINT NAME) I                           (ATTORNEY FOR PLAINTIFF)
Date:                                    tNil
                                                      ➢
                  (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
Date:
                                                      ➢     '
                  (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
Date:
                                                      ➢
                  (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
Date:
                                                      ➢
                  (TYPE OR PRINT NAME)                     (ATTORNEY FOR                           )
Date:
                                                      ➢
                  (TYPE OR PRINT NAME)                     (ATTORNEY FOR                           1
Date:
                                                      ➢
                  (TYPE OR PRINT                           (ATTORNEY FOR                           )




 LACIV 036 (new)
 LASCApproved 04/11                STI ULATION — DISCOVERY RESOLUTION
 For Optional Use                                                                             Page 3 of 3
                      Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 34 of 40 Page ID #:40



    NAME AND ADDRE99 OF ATTORNEY OR PARTy WITMOUT ATTORNt'~:                 STATE BAR NUMBER                       Reaenea for Clerk's Flfe Stamp   ;




                                                                                                                                                         1~ 1 9
                                                                                                                                                         ~,N

             TELEPHONE NO.:                                    FAX NO. (Optional):
     E-MAILADDRESS (ODtional):

I SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES I




                                                                                                         IUAAtIVUMtlt1t[                                      n   ~
~                           INFORMAL DISCOVERY CONFERENCE
                   (pursuant to the Discovery Resolution Stipulation of the patties)                                                                          ~
           1. This document relates to:
                       ❑          Request for Informai Discovery Conference                                                                                   i
                       ❑          Answer to Request for Info'rmal Discovery Conference                                                                        ~
           2. Deadline for Court to decide on Request:                                          (insert date 10 calendar days fouowing filing or
                 the Request).

           3. Deadline for Court to hold Informal Discovery Conference:                                                 (insert date 20 calenda~,
                 days following filing of the Request)

           4. For a Request for Infqrmal Discovery Conference, briefly , describe the nature of the
              discovery dispute, includrrng the facts and legal arguments at issue. For an Answer to
                 Request for Informal Discovery Conference, briefly describe why the Court should deny
                 the requested discovery, including the facts and legal arguments at issue.           j




            LAClvos4(new)                            INFORMAL DISCOVERY CONFERENCE
            LASC Approved 04/11
            For Optional Use                   (pursuant to the Discovery Resolution Stipulation of the parties)
                  Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 35 of 40 Page ID #:41



NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:               i STATE BAR Nl1MBER   I            Reserved for Clark's Ftle Stamp




          TELEPHONE NO.:                                  FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):
                                                                                                                                               rI P
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
:OURTHOUSE ADDRESS:                                                                                                                             I'I'I
                                                                                                                                                        4
'LAINTIFF:

]EFENDANT:
                                                                                                                                           G

                                                                                                CASE NUMBER:
              STIPULATION AND ORDER — MOTIONS IN LIMINE                                                                                         IIII


       This stipulation is inten ed to provide fast and informal resolution of evide
       issues through diligent efforts to define and discuss such issues and limit papen


       The parties agree that:

             At least                 days before the final status conference, each pan`.y will provide all oth IL r
             parties with a list containing a one paragraph explanation of each proposed motion'tA
             limine. Each one paragraph explanation „lust Ide~lti y iiie substance of a single proposed
             motion in limine and the grounds for the proposed motion.

       2. The parties thereafter will meet and confer, either in person or via tefeconference or
          videoconference, concerning all proposed motions in limine. In that meet and confer, the-
          parties will determine:

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order with the Court.

             b. Whether any of the proposed motions can be briefed and submitted by means of a
                short joint statement of issues. For each motion which can be addressed by a short
                  joint statement of issiues, a short joint statement of issues must be filed with the Court
                  10 days prior to thJ final status conference. Each side's portion of the short joint
                  statement of issues may not exceed three pages. The parties will meet and confer,to
                  agree on a date and manne'r for exchanging the parties' respective portions of the
                  short joint statement of issues and the process for filing the short joint statement of
                  issues.

       3. AII proposed rnotions in limine that are .not either the subject of a stipulation or briefed via
          a short joint statement of issues will be briefed and filed in accordance with the California
          Rules of Court and the Los Angeles Superior Court Ruies.




       LASC Approved) 04/11              STIPULATION AND ORDER — MOTIONS IN LIMINE
       For Optional Use                                                                                                          Page 1 of 2
               Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 36 of 40 Page ID #:42
SHCRT TITLE:                                                       CASE NUMBER:

                                                                                                    .... ..
                                                                                                I..,.




The following parties stipulate:

Date:
                                                     P,
                 (TYPE OR PRINT NAME)                          (ATTORNEY FOR PLAINTIFF)
Date:                                                                                               ......
                                  ~                  ➢
                 (TYPE OR PRINT NA E)                         (ATTORNEY FOR DEFENDANT)
Date:
                                                     ➢
                 (TYPE OR PRINT NAME)                         (ATTORNEY FOR DEFENDANT)
Date:
                                                     ➢
                 (TYPE OR PRINT NAME)                         (ATTORNEY FOR DEFENDANT)
Date:
                                                     ➢
                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR                         )
Date:
                                                     ➢
                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR                         )
Date:
                                                     ➢
                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR                         )




THE COURT SO ORDERS.

   Date:
                                                                    JUDICIAL OFFICER
                                                                                                    ! I~
                                  ~




 LACIV 075 (new)
 LASC Approved 04/11       S'~IPUISATION
                                 p       AND ORDER — MOTIONS IN LIMINE                    Page 2 of 2
                                                                                                                                   r pol!

                           Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 37 of 40 Page ID #:43

                                Superior Court of California, County of Los Angeles


                      .
                    NP _
    x    y•                             ~ ~~~~~~~~~~
                                                                              ~
                                                                                          y sri Fr~;, ~

                                                                           1"t'O fU~~P~1~~~I~~ E T
                                                                                                       t       T




              ,                               .
    .T            PLA1NTIiFP iV~USF ~FRd~`TH~S ~                           iON,PACtcAC~=,CiN f=ACH PARTY 1+VITI-i`TFOj" CG?iVIP'LAINT. ~
               t                         Y,
                                                                                                                                                    i

                                                                           mati}csn
                                                                                u   Packag'.~ on.any n~w paa~ies ria`rned to the'action            h


        w)t~~the€~f~Ss~~~m~~~~n~
                 ~~                                                    ~                                               _       1
                                                                       ~
                                                                                                  ~
                                                                                                 t,x               z                                    p
I          ~           • ~~~, 7 ~        .   i..
                                             ~~~     y~
                                                 ~~.tiE.~
                                                     ~      ~~xt   ~              9s.-.-~                                  7
                                                                                                                                   ~1!.   i ~ifu i •1




iNhat is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
                                                                                                                 ;.
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer,l it may
                                                                                                           . :..
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantaees of ADR
          •        Saves Time: ADR is faster than going to trial.
          •        Saves Money: Parties can save' on court costs, attorney's fees, and witness fees.
          •        Keeps Control (with the oartieLl:
                                                 n•
                                                     Parties choose their ADR.process and nrovider for voluntary ADR.
          •        Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantaees of ADR                                                                                       9

          •        Costs: If the parties do not resoive their dispute, they may have to pay for ADR and litigation and trial.
                                                                                                                                                    i.
          •        No Pubiic Triai: ADR does not provide a public trial or a decision by a judge or jury.


Main Tvpes of ADR:

          1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
             settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

          2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaivate the
                   strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
                   acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                            Mediation may be appropriate when the parties
                               • want to work out a solution but need help from a neutral person.
                               • have communication problems or strong emotions that interfere with resolution.
                            Mediation may not be appropriate when the parties
                               • want a public irial and want a judge or jury to decide the outcome.
                                    •   lack equal bargaining power or have a history of physical/emotional abuse.



          LASC CIV 271 Rev. 01/20                                                                                                                  1
          For Mandatory Use
                    Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 38 of 40 Page ID #:44
                                                                      ~lg~~~m~d`~a,,.~
                                                                                    ,~I~~~,r►~in kyoS~~t~ ~~ ~ a~ ~ ~~Y *~ ~ ~~r r~„ ~' ~ : ~~ ~~~: ~; ~ ~ ~k !
   X                             ~


                                                                                                                                            P:V~    ?
  ~~igdratlorl for civil cases is volu~t,                             ~es rriay select any medratoy~ ~s~h~Op~rons include                                                         ~.
    t~
                                                                                                                        ~r
   ~a gy        a

               a     The Civll Medidtiorn !                           Ol'ce List
                                                                        •.~                                      __
  ~~'                If all parties~a~reet`~'                         :h~y_ rnay,gv n to ~t~~~i ese orgataiza~rans to request:a "Resourceykis¢
                                                                                     §                       P

                     MedletiarW'` ~or ~n'ieciilc                      I~etid~ `cdst or no .cos#
                                                                                           t    (for`s~'lect~d«ca5~s):'
                                                                       ~.. ~f
   r                • Y ~ADR Se~►rices,J.in(                          ~'gwet"pa~ridia~a~rservrces cc n'7 (310) ~41 p0~~ (6xt, 261)                                                ~I
                    • y a+- iVIS, I~~ Senrot
                                       i
                                                                      ger;_trilsi°~~de`'r~ai.iairjsadr~com;(~10)`.309 62:~;4
                        F
       _~           • IVlediation"Cente
                       H
                                       ~
                       `    ' Q Only I~I1C1

       '      =These organizat}ons.,car1► ®t accept every case and~,)tey
                                                                  r      rney c)ecl;~e cases at tf'
                               .. , .
                                                                Lrstfor irctportant`frlfcicjri'atron ~nd;FPQs bef                 ~.~1. -   .       ~>

                                                               a~cepY farni l~`law.~rfol~ate or sr`n~1l~claims ca

                                                   ispute iiesolu~tlon,Programs. `                                            _
                                                                ~
                                                   G.~ovrpro~r~ms/drA1            - ~~ ,,
                                                   an}awful:'t.etaliieY~;(evlctrons).arid; at th~~Sprl,rig Str~e1


                                                                                                                                          R):by p hane or ~.ornputer bcefvr
                                                                                                                                                 4,~xW r '      _


                                          iniUp:x7                                  arurstorl~srnancraims7~Ja~~unti~euaspuL~nes~iutionriye~
                                           ~ti~S~an~`pdf.'             '1         ~                                       "           s                                                ~

                                     r~d A~DR •
                                              a.~d
                                              4
                                                   Ba~
                                                     ~
                                                       ~rganizat(4ns
                                                            d     ...
                                                                      that ~xQ~ide media:tion,
                                                                                    {
                                                                                               may be}fou,nd Qn tr~ r>tte.f~iet                                               1   `
                                                                                                                      k-
                                      7`                  ._ ._w'"~         '   " . ~~•'.i   —``kP _.:u~.:            ~                            Y,~.}."^ ~~   e   ~.


                                                                                                                                                                                   i~
    3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence. and arguments to the
       person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
            trial. ln "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
            information about arbitration, visit http://www.courts.ca.eov/proerams-adr.htm

       4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
            date or on the day of trial: The parties and their attorneys meet with a judge or settlement officer who does not
            make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
            a settlement. For information about the Court's MSC programs for civil cases, visit
            http://www.lacourt.ore/division/civii/C10047.aspx


Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm

                                                   I

LASC CIV 271 Rev. 01/20                            ~
For Mandatory Use


                                                                                                                                                                                  ~
                 Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 39 of 40 Page ID #:45
                                                                         Reserved t°r °lerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                      COUNTY OF Ir,OS ANGELES
  COURTHOUSE ADDRESS:                                                                                    FI LE D
 Spring Street Courthouse       ~                                                              Superior Court ~ar C-31itornia
                                                                                                  ~Coun'tyo'r t.os.Angalas
 312 North Spring Street, Los Angeles, CA 90012
                                                                                                     1 01i; 3,f2020
                   NOTICE OF CASE ASSIGNMENT                                             Sal m°R CwI                    III ct'tbl
                                                                                          Sy:            M. Ear-3i1      t~pti~r
                          UNLIMITED CIVIL CASE

                                                                                  CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 20STCV39202

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE              DEPT     ROOM                      ASSIGNED JUDGE                  DEPT      ROOM
   ✓    I Kristin S. Escalante            29
                                                                1   ~7




                                                                                                                                               ,;   i',




                                                                                                                                             11V1
    Given to the Plaintiff/Cross-ComplainanbAttomey of Record       Sherri R. Carter, Executive Officer / Clerk of';Court
    on 10/14/2020                                                          By M. Barel                                  , Deputy'Clerk!" ;
                 (Date)
LACIV 190 (Rev 6/18)       N®TICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06                                                      .
                                                                                                                               ~~
                 Case 2:21-cv-07283 Document 1-1 Filed 09/10/21 Page 40 of 40 Page ID #:46
                                  INSTRUCTIONS FOR I3ANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3,'Division 7, as applicable in the Superior Court, are'"s' -~
                                                                                                                                      u4~narized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.
                                                                                                                                           i!'z!d
PRIORITY OVER OTHER RULES .
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent. '                           f1 '~d
                                                                                                                                          Ei id
CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.                                      I

TIME STANDARD5
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS                                                                                                                      1~ 1 p htil ~ i lai
All complaints shall be served within 60 days of fling and proof of service shall be filed within 90 days:                      I!;; ;r!!'I ( d
CROSS-COMPLAINTS                          i
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date. ;;
STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and exPert witnesses.                                                                                            ;:

FINAL STATUS CONFERENCE
The Court will require the parties to attend a fmal status conference not more than 10 days before the scheduled trial date. f{A~11
pai-Lies shall have inotions in limine, bifiarcation rnotions, staiements of major evideniiary issues, dispositive . motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. , These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.        :

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the ii#position of sanctions under Trial Court Delay Reduction. ' Careful reading and
compliance with the actual Chapter Rule is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases                                                                                                                          il
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06                                1                                                                            -"'-"' `-"'-"' ]
